Exhibit 10.1

FIFTH AMENDMENT, WAIVER AND CONSENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AND

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED

GUARANTY AND COLLATERAL AGREEMENT

BILL BARRETT CORPORATION,

AS BORROWER,

THE GUARANTORS,

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO



--------------------------------------------------------------------------------

FIFTH AMENDMENT, WAIVER AND CONSENT

TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST

AMENDMENT TO THIRD AMENDED AND RESTATED GUARANTY AND

COLLATERAL AGREEMENT

THIS FIFTH AMENDMENT, WAIVER AND CONSENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT AND FIRST AMENDMENT TO THIRD AMENDED AND RESTATED GUARANTY AND
COLLATERAL AGREEMENT (this “Fifth Amendment”) executed effective as of March 19,
2018 is among BILL BARRETT CORPORATION, a corporation duly formed and existing
under the laws of the State of Delaware (the “Borrower”), the Guarantors, the
Lenders party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”).

R E C I T A L S

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Third Amended and Restated Credit Agreement dated as of March 16, 2010
(as amended to date and as the same may be further amended, modified or
otherwise supplemented from time to time, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.

B. The Borrower, the Administrative Agent and certain subsidiaries of the
Borrower, as Guarantors, are party to that certain Third Amended and Restated
Guaranty and Collateral Agreement dated as of March 16, 2010 (as amended to date
and as the same may be further amended, modified or otherwise supplemented from
time to time, the “Guaranty Agreement”).

C. The Borrower has requested and the Administrative Agent and the undersigned
Lenders (the “Consenting Parties”) have agreed to (i) amend certain provisions
of the Credit Agreement and the Guaranty Agreement, (ii) consent to certain
actions that would not otherwise be permitted under the Credit Agreement and/or
Guaranty Agreement and (iii) waive certain Defaults existing under the Credit
Agreement, such amendments, consents and waivers to be effective as of the
Amendment Effective Date.

D. NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this Fifth Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement or
Guaranty Agreement, as applicable, as amended by this Fifth Amendment. Unless
otherwise indicated, all section references in this Fifth Amendment refer to
sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the conformed Credit
Agreement attached as Exhibit A hereto.



--------------------------------------------------------------------------------

Section 3. Amendments to Guaranty Agreement.

3.1 Amendment to the preamble of the Guaranty Agreement. The preamble of the
Guaranty Agreement is hereby amended by deleting the defined term “Obligors”
therein and replacing it with the following:

“(the Borrower and each of the signatories hereto, together with any other
Person that becomes a party hereto as a Guarantor from time to time after the
date hereof, the ‘Obligors’)”

3.2 Amendment to Section 1.01 of the Guaranty Agreement. Section 1.01 of the
Guaranty Agreement is hereby amended by deleting the defined term “Borrower
Obligations” therein and replacing it with the following:

“‘Borrower Obligations’ means the collective reference to the payment and
performance of all Indebtedness and all obligations of Holdings, the Borrower
and its Subsidiaries under the Guaranteed Documents, including, without
limitation, the unpaid principal of and interest on the Loans and the LC
Exposure and all other obligations and liabilities of Holdings, the Borrower and
its Subsidiaries (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
and LC Exposure and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Guaranteed
Creditors, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Guaranteed Documents, whether on account of principal,
interest, reimbursement obligations, payments in respect of an early termination
date, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Guaranteed Creditors
that are required to be paid by the Borrower pursuant to the terms of any
Guaranteed Documents).”

3.3 Amendment to Section 4.06 of the Guaranty Agreement. Section 4.06 of the
Guaranty Agreement is hereby amended by deleting such Section in its entirety
and replacing it with the following:

“Section 4.06 Benefit to the Guarantor. The Borrower is a member of an
affiliated group of companies that includes each Guarantor, and the Borrower and
the other Guarantors are engaged in related businesses. Each Guarantor is a
Subsidiary of the Borrower (other than Holdings, which is the sole owner of the
Equity Interests of the Borrower) and its guaranty and surety obligations
pursuant to this Agreement reasonably may be expected to benefit, directly or
indirectly, it; and it has determined that this Agreement is necessary and
convenient to the conduct, promotion and attainment of the business of such
Guarantor and the Borrower.”

 

2



--------------------------------------------------------------------------------

3.4 Amendment to Section 5.03(e)(i) of the Guaranty Agreement.
Section 5.03(e)(i) of the Guaranty Agreement is hereby amended by deleting the
figure “thirty (30)” therein and replacing it with the figure “ten (10)”.

Section 4. Consents to Specified Actions.

(a) For the purpose of compliance with the covenants set forth in Sections 9.05
(Investments, Loans and Advances), 9.11 (Mergers, Etc.), 9.12 (Sale of
Properties), 9.14 (Transactions with Affiliates), 9.15 (Subsidiaries) and
10.01(n) (Change in Control), the Consenting Parties hereby consent to the
actions set forth on Annex A hereto, provided such actions are taken on or
before April 30, 2018.

(b) For the purpose of compliance with the requirements to provide (A) prior
written notice to the Administrative Agent of any change of the name or
corporate structure of the Borrower pursuant to Section 8.01(l) and Section 5.03
of the Guaranty Agreement, and (B) copies of any amendment to the certificate of
incorporation or bylaws of the Borrower or any Subsidiary, the Consenting
Parties hereby agree that, with respect to (A), such sections shall be satisfied
by the disclosures of name change made in Annex A and, with respect to (B), such
requirement will be satisfied by the delivery of the certificate of
incorporation and bylaws of each of New BBC (as defined below in Section 5.1),
the Borrower and such other Guarantor provided for in Section 6.1(d)(iv).

Section 5. Waiver of Certain Defaults.

5.1 On November 28, 2017, (a) the Borrower formed Red Rider Holdco, Inc. (n/k/a
HighPoint Resources Corporation), a Delaware corporation (“New BBC”) and (b) New
BBC formed Rider Merger Sub, Inc. and Rio Merger Sub, LLC (the actions in this
Section 5.1, the “Subsidiary Formations”).

5.2 On February 23, 2018, New BBC changed its name from Red Rider Holdco, Inc.
to HighPoint Resources Corporation (such name change, the “New BBC Name
Change”).

5.3(a) Pursuant to Section 8.14(b), within 60 days of the formation of any
Domestic Subsidiary, the Borrower is required to cause such Domestic Subsidiary
to (i) execute and deliver a supplement to the Guaranty Agreement, (ii) cause
the Equity Interests of such Domestic Subsidiary to be pledged (including,
without limitation, delivery of original stock certificates evidencing the
Equity Interests of such Domestic Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) and (iii) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

(b) Pursuant to Section 9.15, the Borrower is not permitted to form any
Subsidiary unless the Borrower provides written notice to the Administrative
Agent and complies with Section 8.14(b).

 

3



--------------------------------------------------------------------------------

(c) Pursuant to (i) Section 8.01(l), at least ten (10) Business Days prior to,
and (ii) pursuant to Section 5.03 of the Guaranty Agreement, at least thirty
(30) days prior to, any change of name of the Borrower or any Guarantor, the
Borrower or such Guarantor is required to provide the Administrative Agent with
written notice of such change of name.

(d) Pursuant to Section 8.02(a), the Borrower is required to deliver prompt
notice of any Default to the Administrative Agent (the requirements set forth in
this Section 5.3, the “Credit Agreement Requirements”).

5.4 The Consenting Parties hereby waive the following Defaults (the “Waived
Defaults”): (a) the Default under Section 10.01(c) resulting from the
representation contained in Section 7.15 being incorrect following November 28,
2017, and on or prior to the date hereof, as a result of the Subsidiary
Formations, (b) the Defaults under Sections 10.01(d) and 10.01(e) resulting from
(i) the Borrower failing to comply with the Credit Agreement Requirements in
respect of the Subsidiary Formations and the New BBC Name Change and (ii) the
failure to provide notice of the Defaults specified in this Section 5.

Section 6. Conditions.

6.1 Conditions Precedent. This Fifth Amendment shall not become effective until
the date (the “Amendment Effective Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent shall have received from each of the Borrower, the
Guarantors and Lenders constituting the Majority Lenders, counterparts (in such
number as may be requested by the Administrative Agent) of this Fifth Amendment
signed on behalf of such Person.

(b) The Administrative Agent shall have received from New BBC (a) a duly
executed supplement to the Guaranty Agreement and (b) such other information,
documentation and instruments that the Administrative Agent shall reasonably
request to create and (except as provided in Section 6.2(a) below) perfect the
security interests required by the Loan Documents.

(c) The Administrative Agent and the Lenders shall have received all amounts due
and payable on or prior to the Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower under the Credit Agreement or
hereunder.

(d) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors with respect to the authorization of
the Borrower or such Guarantor to execute and deliver the Fifth Amendment (and,
with respect to New BBC, to become a Guarantor and execute a supplement to the
Guaranty Agreement) and to enter into the transactions contemplated herein
including those on Annex A and in the other Loan Documents as amended hereby,
(ii) the officers of the Borrower or such Guarantor (y) who are authorized to
sign the Fifth Amendment and, with respect to New BBC, any other Loan Document,
(iii) specimen signatures of such authorized officers, and (iv) the articles or
certificate of incorporation and bylaws of the Borrower and such Guarantor,
certified as being true and complete after giving effect to the transactions set
forth in Annex A.

 

4



--------------------------------------------------------------------------------

(e) After giving effect to the waivers of the Waived Defaults set forth in
Section 5.4 and the consents in Section 4 of this Fifth Amendment, no Default
shall have occurred and be continuing as of the date hereof, after giving effect
to the terms of this Fifth Amendment.

(f) After giving effect to the waivers of the Waived Defaults set forth in
Section 5.4 and the consents in Section 4 of this Fifth Amendment, the
representations and warranties of the Borrower and the Guarantors set forth in
the respective Loan Documents to which such Persons are party shall be true and
correct in all material respects (or, to the extent any such representations and
warranties are qualified by reference to materiality or Material Adverse Effect,
such representations and warranties shall be true and correct in all respects)
on and as of the date hereof, except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects (or, to the extent any such representations and warranties are
qualified by reference to materiality or Material Adverse Effect, such
representations and warranties shall be true and correct in all respects) as of
such specified earlier date.

(g) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the conditions set forth in Sections
6.1(e) and 6.1(f) of this Fifth Amendment have been satisfied.

The Administrative Agent is hereby authorized and directed to declare this Fifth
Amendment to be effective, and shall deliver written notice of the Amendment
Effective Date to Borrower, when the Administrative Agent has received documents
confirming or certifying, to the reasonable satisfaction of the Administrative
Agent, compliance with the conditions set forth in this Section 6.1 or the
waiver of such conditions as permitted by the Credit Agreement. Such declaration
shall be final, conclusive and binding upon all parties to the Credit Agreement
for all purposes.

6.2 Conditions Subsequent. Within ten (10) days after the Amendment Effective
Date, New BBC or the Borrower shall deliver to the Administrative Agent the
following:

(a) A stock certificate evidencing all of the Equity Interests of the Borrower,
together with a duly executed stock transfer power relating thereto, and

(b) A customary opinion of counsel to the Borrower and the Guarantors in form
and substance reasonably satisfactory to the Administrative Agent.

Section 7. Miscellaneous.

7.1 Confirmation. The provisions of each of the Credit Agreement and the
Guaranty Agreement, as amended by this Fifth Amendment and Exhibit A hereto,
shall remain in full force and effect following the effectiveness of this Fifth
Amendment. For the avoidance of doubt, this Fifth Amendment is a Loan Document.

 

5



--------------------------------------------------------------------------------

7.2 Ratification and Affirmation; Representations and Warranties. The Borrower
and each Guarantor hereby (a) acknowledges and agrees to the terms of this Fifth
Amendment and the Credit Agreement, as amended by this Fifth Amendment;
(b) ratifies and affirms its obligations under, and acknowledges, renews and
extends its continued liability under, each Loan Document to which it is a party
and agrees that each Loan Document to which it is a party remains in full force
and effect, except as expressly amended hereby, notwithstanding the amendments
contained herein; and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Fifth Amendment (including
the waivers of the Waived Defaults in Section 5.4 of this Fifth Amendment):
(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects (or, to the
extent any such representations and warranties are qualified by reference to
materiality or Material Adverse Effect, such representations and warranties
shall be true and correct in all respects), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall be true and correct in all
material respects (or, to the extent any such representations and warranties are
qualified by reference to materiality or Material Adverse Effect, such
representations and warranties shall be true and correct in all respects) as of
such specified earlier date, and (ii) no Default has occurred and is continuing.

7.3 Release. The Borrower and each Guarantor, in consideration of the
Administrative Agent’s and the undersigned Lenders’ execution and delivery of
this Fifth Amendment and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, unconditionally, freely,
voluntarily and, after consultation with counsel and becoming fully and
adequately informed as to the relevant facts, circumstances and consequences,
releases, waives and forever discharges (and further agrees not to allege, claim
or pursue) any and all claims, rights, causes of action, counterclaims or
defenses of any kind whatsoever, in contract, in tort, in law or in equity,
whether known or unknown, direct or derivative, which the Borrower, each
Guarantor or any predecessor, successor or assign might otherwise have or may
have against the Administrative Agent, the Lenders, their present or former
subsidiaries and affiliates or any of the foregoing’s officers, directors,
employees, attorneys or other representatives or agents on account of any
conduct, condition, act, omission, event, contract, liability, obligation,
demand, covenant, promise, indebtedness, claim, right, cause of action, suit,
damage, defense, circumstance or matter of any kind whatsoever which existed,
arose or occurred at any time prior to the Amendment Effective Date relating to
the Loan Documents, this Fifth Amendment and/or the transactions contemplated
thereby or hereby. The foregoing release shall survive the termination of this
Fifth Amendment.

7.4 No Consent or Waiver. Neither the execution by the Administrative Agent or
the Lenders of this Fifth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a consent or waiver by the Administrative Agent or the Lenders
of (a) any Defaults which may exist or which may occur in the future under the
Credit Agreement or the other Loan Documents (other than the existing Defaults
specified in Section 5.4 of this Fifth Amendment) or (b) any future Defaults of
the same provision waived or consented to hereunder (collectively, “Other
Violations”). Similarly, nothing contained in this Fifth Amendment shall
directly or indirectly in any way whatsoever either: (z) impair, prejudice or
otherwise adversely affect the Administrative Agent’s or the Lenders’ right

 

6



--------------------------------------------------------------------------------

at any time to exercise any right, privilege or remedy in connection with the
Loan Documents with respect to any Other Violations, (y) amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (x) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument. Nothing in this Fifth
Amendment shall be construed to be a consent or waiver by the Administrative
Agent or the Lenders to any Other Violations.

7.5 Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by facsimile or electronic
transmission in portable document format (.pdf) shall be effective as delivery
of a manually executed counterpart hereof.

7.6 NO ORAL AGREEMENT. THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

7.7 GOVERNING LAW. THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7.8 Severability. Any provision of this Fifth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[SIGNATURES BEGIN NEXT PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the Amendment Effective Date.

 

BORROWER:    

BILL BARRETT CORPORATION

    By:  

/s/ William M. Crawford

    Name:   William M. Crawford     Title:   Senior Vice President — Treasury &
Finance GUARANTORS:    

CIRCLE B LAND COMPANY LLC

    By:  

/s/ William M. Crawford

    Name:   William M. Crawford     Title:   Senior Vice President — Treasury &
Finance     HIGHPOINT RESOURCES CORPORATION     By:  

/s/ William M. Crawford

    Name:   William M. Crawford     Title:   Senior Vice President — Treasury &
Finance



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

JPMORGAN CHASE BANK, N.A.

By:  

/s/ David Morris

Name:   David Morris Title:   Authorized Officer



--------------------------------------------------------------------------------

LENDERS:     JPMORGAN CHASE BANK, N.A.     By:  

/s/ David Morris

    Name:   David Morris     Title:   Authorized Officer



--------------------------------------------------------------------------------

BANK OF MONTREAL By:  

/s/ Matthew Davis

Name:   Matthew Davis Title:   Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:  

/s/ Zachary Kramer

Name:   Zachary Kramer Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:  

/s/ Alia Qaddumi

Name:   Alia Qaddumi Title:   Director



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

By:  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Vice President

By:  

/s/ Alicia Schug

Name:   Alicia Schug Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:  

/s/ Karen Boyer

Name:   Karen Boyer Title:   Senior Vice President



--------------------------------------------------------------------------------

COMPASS BANK

By:  

/s/ Rachel Festervand

Name:   Rachel Festervand Title:   Sr. Vice President



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.

By:  

 

Name:   Title:  

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:  

/s/ Marc Graham

Name:   Marc Graham Title:   Managing Director



--------------------------------------------------------------------------------

COMERICA BANK

By:  

/s/ Cassandra M. Lucas

Name:   Cassandra M. Lucas Title:   Portfolio Manager



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Oklahoma

By:  

/s/ Ben W. Suh

Name:   Ben W. Suh Title:   Senior Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A.

By:  

/s/ Cliff Vaz

Name:   Cliff Vaz Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

By:  

/s/ Meghan Sullivan

Name:   Meghan Sullivan Title:   Authorized Signature



--------------------------------------------------------------------------------

Exhibit A

CONFORMED COPY

This copy of the Credit Agreement is conformed for convenience of the
Administrative Agent and does not constitute a definitive Loan Document. Please
refer to the executed Credit Agreement and any amendments thereto for definitive
documentation.

This conformed copy of the Credit Agreement reflects revisions made pursuant to
the following:

 

1. First Amendment to Third Amended and Restated Credit Agreement, dated as of
October 18, 2011 (the “1st Amendment”).

 

2. Second Amendment to Third Amended and Restated Credit Agreement, dated as of
September 30, 2014 (the “2nd Amendment”).

 

3. Third Amendment to Third Amended and Restated Credit Agreement, dated as of
April 9, 2015 (the “3rd Amendment”).

 

4. Fourth Amendment to Third Amended and Restated Credit Agreement, dated as of
September 23, 2015 (the “4th Amendment”).

 

5. Fifth Amendment, Waiver and Consent to Third Amended and Restated Credit
Agreement and First Amendment to Third Amended and Restated Guaranty and
Collateral Agreement, dated as of March 19, 2018 (the “5th Amendment”)

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of

March 16, 2010

among

BILL BARRETT CORPORATION, as Borrower,

JPMORGAN CHASE BANK, N.A., as Administrative Agent

BANK OF AMERICA, N.A.

and

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agents,

BANK OF MONTREAL,

and

WELLS FARGO BANK, N.A.,

as Documentation Agents

and

The Lenders Party Hereto



--------------------------------------------------------------------------------

Sole Lead Arranger and Sole Book-Runner

J.P. MORGAN SECURITIES INC.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01

   Terms Defined Above      1  

Section 1.02

   Certain Defined Terms      1  

Section 1.03

   Types of Loans and Borrowings      24  

Section 1.04

   Terms Generally; Rules of Construction      24  

Section 1.05

   Accounting Terms and Determinations; GAAP      24  

ARTICLE II

THE CREDITS

 

 

Section 2.01

   Commitments      2525  

Section 2.02

   Loans and Borrowings      2525  

Section 2.03

   Requests for Borrowings      26  

Section 2.04

   Interest Elections      27  

Section 2.05

   Funding of Borrowings      28  

Section 2.06

   Termination, Reduction and Increase of Aggregate Maximum Credit Amounts     
2929  

Section 2.07

   Borrowing Base      3130  

Section 2.08

   Letters of Credit      3333  

Section 2.09

   Swingline Commitment      37  

Section 2.10

   Procedure for Swingline Borrowing      3838  

Section 2.11

   Defaulting Lenders      3939  

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

 

Section 3.01

   Repayment of Loans      4141  

Section 3.02

   Interest      4141  

Section 3.03

   Alternate Rate of Interest      4242  

Section 3.04

   Prepayments      4242  

Section 3.05

   Fees      44  

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

 

 

Section 4.01

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      45  

Section 4.02

   Presumption of Payment by the Borrower      4646  

Section 4.03

   Certain Deductions by the Administrative Agent      4646  

Section 4.04

   Disposition of Proceeds      4646  

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

 

Section 5.01

   Increased Costs      46  

Section 5.02

   Break Funding Payments      47  

Section 5.03

   Taxes      4848  

Section 5.04

   Mitigation Obligations      51  

Section 5.05

   Illegality      5252  

ARTICLE VI

CONDITIONS PRECEDENT

 

 

Section 6.01

   Effective Date      52  

Section 6.02

   Each Credit Event      5454  

 

i



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

 

Section 7.01

   Organization; Powers      5555  

Section 7.02

   Authority; Enforceability      5555  

Section 7.03

   Approvals; No Conflicts      55  

Section 7.04

   Financial Condition; No Material Adverse Change      5656  

Section 7.05

   Litigation      5656  

Section 7.06

   Environmental Matters      56  

Section 7.07

   Compliance with the Laws and Agreements; No Defaults      57  

Section 7.08

   Investment Company Act      5858  

Section 7.09

   Taxes      5858  

Section 7.10

   ERISA      5858  

Section 7.11

   Disclosure; No Material Misstatements      5959  

Section 7.12

   Insurance      59  

Section 7.13

   Restriction on Liens      60  

Section 7.14

   Subsidiaries      6060  

Section 7.15

   Location of Business and Offices      6060  

Section 7.16

   Properties; Titles, Etc      6060  

Section 7.17

   Maintenance of Properties      6161  

Section 7.18

   Gas Imbalances, Prepayments      61  

Section 7.19

   Marketing of Production      61  

Section 7.20

   Swap Agreements      6262  

Section 7.21

   Use of Loans and Letters of Credit      6262  

Section 7.22

   Solvency      6262  

Section 7.23

   Anti-Corruption Laws and Sanctions      62  

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

 

Section 8.01

   Financial Statements; Other Information      6363  

Section 8.02

   Notices of Material Events      65  

Section 8.03

   Existence; Conduct of Business      6666  

Section 8.04

   Payment of Obligations      6666  

Section 8.05

   Performance of Obligations under Loan Documents      6666  

Section 8.06

   Operation and Maintenance of Properties      6666  

Section 8.07

   Insurance      6767  

Section 8.08

   Books and Records; Inspection Rights      6767  

Section 8.09

   Compliance with Laws      6767  

Section 8.10

   Environmental Matters      67  

Section 8.11

   Further Assurances      6868  

Section 8.12

   Reserve Reports      6969  

Section 8.13

   Title Information      69  

Section 8.14

   Additional Collateral; Additional Guarantors      7070  

Section 8.15

   ERISA Compliance      72  

Section 8.16

   Anti-Corruption Laws and Sanctions      7272  

ARTICLE IX

NEGATIVE COVENANTS

 

 

Section 9.01

   Financial Covenants      72  

Section 9.02

   Debt      7373  

Section 9.03

   Liens      7474  

Section 9.04

   Dividends, Distributions and Redemptions; Repayment of Permitted Debt      75
 

Section 9.05

   Investments, Loans and Advances      76  

Section 9.06

   Nature of Business; International Operations; Foreign Subsidiaries      7777
 

 

ii



--------------------------------------------------------------------------------

Section 9.07

   Limitation on Leases      7777  

Section 9.08

   Proceeds of Notes      78  

Section 9.09

   ERISA Compliance      78  

Section 9.10

   Sale or Discount of Receivables      79  

Section 9.11

   Mergers, Etc      7979  

Section 9.12

   Sale of Properties      7979  

Section 9.13

   Environmental Matters      80  

Section 9.14

   Transactions with Affiliates      8080  

Section 9.15

   Subsidiaries      8080  

Section 9.16

   Negative Pledge Agreements; Dividend Restrictions      8080  

Section 9.17

   Gas Imbalances, Take-or-Pay or Other Prepayments      81  

Section 9.18

   Swap Agreements      81  

Section 9.19

   Swap Agreement Termination      8383  

Section 9.20

   Anti-Corruption Laws and Sanctions      83  

Section 9.21

   Passive Holdco Status of Holdings      84  

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

 

 

Section 10.01

   Events of Default      84  

Section 10.02

   Remedies      86  

ARTICLE XI

THE AGENTS

 

 

Section 11.01

   Appointment; Powers      87  

Section 11.02

   Duties and Obligations of Administrative Agent      87  

Section 11.03

   Action by Administrative Agent      8787  

Section 11.04

   Reliance by Administrative Agent      88  

Section 11.05

   Subagents      88  

Section 11.06

   Resignation or Removal of Agents      8888  

Section 11.07

   Agents as Lenders      89  

Section 11.08

   No Reliance      89  

Section 11.09

   Authority of Administrative Agent to Release Collateral and Liens      89  

Section 11.10

   The Arranger, the Syndication Agents and the Documentation Agents      8989  

ARTICLE XII

MISCELLANEOUS

 

 

Section 12.01

   Notices      90  

Section 12.02

   Waivers; Amendments      90  

Section 12.03

   Expenses, Indemnity; Damage Waiver      9191  

Section 12.04

   Successors and Assigns      94  

Section 12.05

   Survival; Revival; Reinstatement      9697  

Section 12.06

   Counterparts; Integration; Effectiveness      97  

Section 12.07

   Severability      9797  

Section 12.08

   Right of Setoff      98  

Section 12.09

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      98  

Section 12.10

   Headings      99  

Section 12.11

   Confidentiality      99  

Section 12.12

   Interest Rate Limitation      9999  

Section 12.13

   Collateral Matters; Swap Agreements      100  

Section 12.14

   EXCULPATION PROVISIONS      100100  

Section 12.15

   No Third Party Beneficiaries      101  

 

iii



--------------------------------------------------------------------------------

Section 12.16

     USA Patriot Act Notice      101  

Section 12.17

     Absence of Fiduciary Relationship      101  

Section 12.18

     Keepwell      101101  

Section 12.19

     Excluded Swap Obligations      102  

 

Annexes, Exhibits and Schedules Annex I    List of Maximum Credit Amounts
Exhibit A    Form of Note Exhibit B    Form of Borrowing Request Exhibit C   
Form of Interest Election Request Exhibit D    Form of Compliance Certificate
Exhibit E-1    Form of Legal Opinion of Akin Gump Strauss Hauer & Feld LLP,
special counsel to the Borrower Exhibit E-2    Form of Legal Opinion of Francis
Barron, General Counsel of the Borrower Exhibit F-1    Security Instruments
Exhibit F-2    Form of Guaranty and Collateral Agreement Exhibit G    Form of
Assignment and Assumption Exhibit H-1    Form of Maximum Credit Amount Increase
Certificate Exhibit H-2    Form of Additional Lender Certificate Exhibit I-1   
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)1 Exhibit I-2    Form of U.S.
Tax Compliance Certificate (For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)2 Exhibit I-3    Form of U.S. Tax
Compliance Certificate (For Foreign Participants That Are Partnerships for U.S.
Federal Income Tax Purposes)3 Exhibit I-4    Form of U.S. Tax Compliance
Certificate (For Foreign Lenders That Are Partnerships for U.S. Federal Income
Tax Purposes)4 Schedule 2.01S    Swingline Commitments5 Schedule 7.05   
Litigation Schedule 7.12    Insurance Schedule 7.14    Subsidiaries and
Partnerships Schedule 7.16    Properties Schedule 7.18    Gas Imbalances
Schedule 7.19    Marketing Contracts Schedule 7.20    Swap Agreements Schedule
9.02    Existing Debt Schedule 9.05    Investments

 

 

1  Exhibit added by the 3rd Amendment.

2  Exhibit added by the 3rd Amendment.

3  Exhibit added by the 3rd Amendment.

4  Exhibit added by the 3rd Amendment.

5  Schedule added by the 3rd Amendment.

 

iv



--------------------------------------------------------------------------------

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 16, 2010, is
among: BILL BARRETT CORPORATION, a Delaware corporation (the “Borrower”); each
of the Lenders from time to time party hereto; JPMORGAN CHASE BANK, N.A. (in its
individual capacity, “JPMorgan”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”); BANK OF AMERICA, N.A. and DEUTSCHE BANK SECURITIES
INC., as syndication agents for the Lenders (each in such capacity, together
with its successors in such capacity, a “Syndication Agent”); and BANK OF
MONTREAL and WELLS FARGO BANK, N.A., as documentation agents for the Lenders
(each, in such capacity, together with its successors in such capacity, a
“Documentation Agent”).

R E C I T A L S

A The Borrower, Administrative Agent and other financial institutions named and
defined therein as lenders and agents, are parties to that certain Second
Amended and Restated Credit Agreement dated March 17, 2006, (as renewed,
extended, amended or restated from time to time, the “Existing Credit
Agreement”).

B The Borrower has requested the Lenders, and the Lenders have agreed, to amend
and restate the Existing Credit Agreement subject to the terms and conditions of
this Agreement.

C Now, therefore, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents
and the Documentation Agents; and “Agent” shall mean any of the Administrative
Agent, the Syndication Agents or the Documentation Agents, as the context
requires.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be increased, reduced or terminated
pursuant to Section 2.06.

“Agreement” means this Third Amended and Restated Credit Agreement, as amended
by the First Amendment, as the same may be amended or supplemented from time to
time.6

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ‘/2 of 1.0% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%, provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to U.S. Dollar
deposits in the London interbank market) at approximately 11:00 a.m. London time
on such day (or the immediately preceding Business Day if such day is not a day
on which banks are open for dealings in U.S. Dollar deposits in the London
interbank market). Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to theHoldings, Borrower or any of its Subsidiaries from
time to time concerning or relating to bribery or corruption.7

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan or the Commitment Fee Rate, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:

 

Borrowing Base Utilization Percentage

     < 25 %     




> 25


< 50

% 


% 

   




> 50


< 75

% 


% 

   




> 75


< 90

% 


% 

    > 90 % 

ABR Loans

     0.50 %      0.750 %      1.00 %      1.250 %      1.50 % 

Eurodollar Loans

     1.50 %      1.75 %      2.00 %      2.25 %      2.50 % 

Commitment Fee Rate

     0.375 %      0.375 %      0.500 %      0.500 %      0.500 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the
applicable grid when the applicable Borrowing Base Utilization Percentage is at
its highest level; provided further that the Applicable Margin shall revert to
the previous Applicable Margin upon the Borrower’s delivery of such Reserve
Report.8

 

6  Amended by the 1st Amendment.

7  Definition of “Anti-Corruption Laws” added by the 3rd Amendment.

8  Amended by the 1st Amendment.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I or as may be adjusted from
time to time in accordance with the terms hereof.

“Approved Counterparty” means (a) any Person who, at the time of entry into the
applicable Swap Agreement, is a Lender or an Affiliate of a Lender and (b) any
other Person whose long term senior unsecured debt rating at the time of entry
into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher (at the time the Swap Agreement is entered into) or whose
obligations under the applicable Swap Agreements are unconditionally guaranteed
by an Affiliate of such Person meeting such rating standards (at the time the
Swap Agreement is entered into).9

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland Sewell & Associates, Inc., (c) Sproule
Associates Inc., (d) Cawley, Gillespie & Associates, Inc., (e) Miller and Lents,
Ltd. and (f) any other independent petroleum engineers reasonably acceptable to
the Administrative Agent.

“Arranger” means J.P. Morgan Securities Inc., in its capacity as the lead
arranger and sole bookrunner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form reasonably approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bankruptcy Event” means, with respect to a Lender, that such Lender (i) has
become or is insolvent or has a direct or indirect parent company that has
become or is insolvent or (ii) has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a direct or indirect parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Lender by a Governmental Authority or instrumentality thereof, unless such
ownership interest results in or provides such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.10

 

 

9  Amended by the 3rd Amendment.

10  Added by the 3rd Amendment.

 

3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 8.13(c), Section 9.12(d) or Section 9.19.

“Borrowing Base Utilization Percentage” means as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $10,000,000.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Permitted Holders, of
Equity Interests representing more than 49% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
BorrowerHoldings, (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the BorrowerHoldings by Persons who were
neither (i) nominated by the board of directors of the BorrowerHoldings nor
(ii) appointed or approved by directors so nominated or approved or, (c) the
acquisition of direct or indirect Control of the BorrowerHoldings by any Person
or group other than the Permitted Holders or (d) Holdings fails to own 100% of
the outstanding Equity Interests of the Borrower.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 5.01(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.11

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b); and “Commitments” means the aggregate amount of the
Commitments of all the Lenders. The amount representing each Lender’s Commitment
shall at any time be the lesser of such Lender’s Maximum Credit Amount and such
Lender’s Applicable Percentage of the then effective Borrowing Base.12

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.13

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.14

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.15

“Consolidated Net Income” means with respect to the BorrowerHoldings and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the BorrowerHoldings and the Consolidated Subsidiaries after allowances
for taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the BorrowerHoldings or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the BorrowerHoldings and the Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the BorrowerHoldings or to

 

 

11  Definition of “Change in Law” amended by the 3rd Amendment.

12  Amended by the 1st Amendment.

13  Added by the 1st Amendment.

14  Definition of “Commodity Exchange Act” added by the 3rd Amendment.

15 

Definition of “Connection Income Taxes” added by the 3rd Amendment.

 

5



--------------------------------------------------------------------------------

a Consolidated Subsidiary, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary or is otherwise
restricted or prohibited, in each case determined in accordance with GAAP;
(c) the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (d) any
extraordinary gains or losses during such period; (e) the cumulative effect of a
change in accounting principles and any gains or losses attributable to writeups
or writedowns of assets (including as a result of ASC Topic 410, formerly FAS
143), (f) non-cash gains or losses or charges in respect of interest rate
agreements, currency agreements or commodity agreements (including those
resulting from the application of ASC Topic 815, formerly FAS 133) and (g) any
writedowns of non-current assets, provided, however, that any ceiling limitation
writedowns under SEC guidelines shall be treated as capitalized costs, as if
such writedowns had not occurred; and provided further that if the
BorrowerHoldings or any Consolidated Subsidiary shall acquire or dispose of any
Property during such period, then Consolidated Net Income shall be calculated
after giving pro forma effect to such acquisition or disposition, as if such
acquisition or disposition had occurred on the first day of such period.

“Consolidated Subsidiaries” means each Subsidiary of the BorrowerHoldings
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of the BorrowerHoldings in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, no Person that owns directly or indirectly any of
the Equity Interests having ordinary voting power for the election of the
directors or other governing body of a Person (other than as a limited partner
of such other Person) will be deemed to “control” merely by virtue of its
ownership of such Equity Interests. “Controlling” and “Controlled” have meanings
correlative thereto.

“Convertible Notes” means the 5% Convertible Senior Notes of the Borrower due
2028.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person; (g) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the
maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt or
Property of others; (i) obligations to deliver commodities, goods or services,
including, without limitation, Hydrocarbons, in consideration of one or more
advance payments, other than gas balancing arrangements in the ordinary course
of business; (j) obligations to pay for goods or services whether or not such
goods or services are actually received or utilized by such Person (other than
firm transportation or drilling contracts); (k) any Debt of a partnership for
which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(1) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such

 

6



--------------------------------------------------------------------------------

Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP. Obligations of a Person in respect of Swap Agreements shall not constitute
Debt.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to the Administrative Agent, the Issuing
Banks, the Swingline Lenders or any other Lender any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower, the Administrative Agent, the
Issuing Banks, the Swingline Lenders or any other Lender in writing, or has made
a public statement to the effect, that it does not intend or expect to comply
with any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance satisfactory to the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.16

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus, without duplication, the following expenses or charges to the
extent deducted from Consolidated Net Income in such period: (a) income or
franchise taxes paid or accrued; (b) interest expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges resulting
from the application of ASC Topic 815, formerly FAS 133, ASC Topic 410, formerly
FAS 143 or ASC Topic 360,

 

16 

Definition of “Defaulting Lender” amended by the 3rd Amendment.

 

7



--------------------------------------------------------------------------------

formerly FAS 144; (e) oil and gas exploration and abandonment expenses
(including all drilling, completion, geological and geophysical costs);
(f) losses from sales or other dispositions of assets (other than Hydrocarbons
produced in the ordinary course of business) and other extraordinary or
non-recurring losses; (g) cash payments made during such period as a result of
the early termination of any Swap Agreement (giving effect to any netting
agreements); (h) stock based compensation resulting from application of ASC
Topic 718 and 505-50, formerly FAS 123R; and (i) other non-cash similar charges
(excluding accruals for cash expenses made in the ordinary course of business);
minus; (j) to the extent included in the Consolidated Net Income for such
period, the sum of (i) any non-cash gains resulting from the application of ASC
Topic 815, formerly FAS 133, ASC Topic 410, formerly FAS 143 or ASC Topic 360,
formerly FAS 144 and (ii) gains from sales or other dispositions of assets
(other than Hydrocarbons produced in the ordinary course of business), and
(k) to the extent excluded from the calculation of Consolidated Net Income for
such period, cash payments under a ship or pay contract incurred by the Borrower
or any Subsidiary in respect of unused volumetric obligations, firm
transportation rights or reserved capacity.17

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Engineered Value” means, with respect to any Oil and Gas Property of the
Borrower and the Subsidiaries, the value the Administrative Agent attributed to
such Oil and Gas Property in connection with the most recent redetermination of
the Borrowing Base pursuant to Section 2.07.

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements relating in any
way to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning
specified in Section 91.1011 of the Texas Natural Resources Code (“Section
91.1011”); provided, however, that (a) in the event either OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of the Borrower or any Subsidiary is located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.18

 

17  Definition of “EBITDAX” amended by the 3rd Amendment.

18  Definition of “Environmental Laws” amended by the 3rd Amendment.

 

8



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials in violation of Environmental Laws,
(c) exposure to any Hazardous Materials in violation of Environmental Laws,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.19

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests other than any debt securities convertible into any such Equity
Interests.

“Equity Offering” means any issuance and sale by the Borrower, whether public or
private, of any Equity Interests (other than Disqualified Capital Stock) of the
Borrower or any other capital contribution from shareholders of the Borrower;
provided that issuances of securities pursuant to employee benefit plans shall
not be considered to be “Equity Offerings”.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure to make any
“minimum required contribution” (as defined in Section 430 of the Code or
Section 303 of ERISA), or the failure to satisfy the “minimum funding standard”
(as defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in reorganization, or in “endangered” or “critical” status within the
meaning of Title IV of ERISA.20

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

 

19  Definition of “Environmental Liability” added by the 3rd Amendment.

20  Definition of “ERISA Event” amended by the 3rd Amendment.

 

9



--------------------------------------------------------------------------------

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Subsidiaries to provide collateral to the depository
institution; (f) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; and (i) Liens
arising from Uniform Commercial Code financing statement filings regarding
operating leases entered into by the Borrower and the Subsidiaries in the
ordinary course of business covering only the Property under lease; provided,
further that (1) Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced and (2) no intention to subordinate the first priority Lien granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of any Excepted Lien.

 

10



--------------------------------------------------------------------------------

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.21

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 5.04(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 5.03, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.03(e) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.22

“FATCA” means Sections 1471 through 1474 of the Code, as of April 9, 2015 (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.23

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.24

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of Holdings or the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

21  Definition of “Excluded Swap Obligations” added by the 3rd Amendment.

22  Definition of “Excluded Taxes” amended by the 3rd Amendment.

23  Definition of “FATCA” added by the 3rd Amendment.

24  Definition of “Federal Funds Effective Rate” amended by the 3rd Amendment.

 

11



--------------------------------------------------------------------------------

“First Amendment” means that certain First Amendment dated as of October 18,
2011 to Third Amended and Restated Credit Agreement dated as of March 16, 2010
among the Borrower, the Administrative Agent and the Lenders party thereto.25

“First Amendment Effective Date” means October 18, 2011.26

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Office” means the office of the Administrative Agent specified in
Section 12.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.27

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over
Holdings, the Borrower, any Subsidiary, any of their Properties, any Agent, any
Issuing Bank or any Lender.

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

“Guarantors” means:

(a) Aurora Gathering, LLC, a Texas limited liability company,Holdings,

(b) Circle B Land Company LLC, a Colorado limited liability company, and

(c) each other Domestic Subsidiary that guarantees the Indebtedness pursuant to
Section 8.14(b).28

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit F-2 unconditionally guarantying on a joint and
several basis, payment of the Indebtedness, as the same may be amended, modified
or supplemented from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental
Law.29

 

25  Added by the 1st Amendment.

26  Added by the 1st Amendment.

27  Added by the 1st Amendment.

28  Amended by the 3rd Amendment.

29  Definition of “Hazardous Materials” added by the 3rd Amendment.

 

12



--------------------------------------------------------------------------------

“Hedge Reset Date” has the meaning assigned to such term in Section 9.18(a)(iv).

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws, which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

“Holdings” shall mean HighPoint Resources Corporation, a Delaware corporation.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor: (a) to the Administrative Agent, any Issuing
Bank or any Lender under any Loan Document; (b) to any Person under any Swap
Agreement between the Borrower or any Subsidiary and such Person if either
(i) at the time such Swap Agreement was entered into, such Person was a Lender
or Affiliate of a Lender hereunder or (ii) such Swap Agreement was in effect on
the Effective Date and such Person or its Affiliate was a Lender on the
Effective Date; and (c) all renewals, extensions and/or rearrangements of any of
the above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Reserve Report” means the report of the Borrower, dated as of
February 2, 2010, with respect to certain Oil and Gas Properties of the Borrower
and its Subsidiaries as of December 31, 2009.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the BorrowerHoldings and
the Consolidated Subsidiaries for such period, including all dividend payments
in respect of preferred stock of the BorrowerHoldings, and including to the
extent included in interest expense under GAAP: (a) amortization of debt
discount, (b) capitalized interest and (c) the portion of any payments or
accruals under Capital Leases allocable to interest expense, plus the portion of
any payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP, but excluding
debt discount on convertible notes as provided in FSP 14 1.

 

13



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any other Person (including the purchase of Property from another Person subject
to an understanding or agreement, contingent or otherwise, to resell such
Property to such Person, but excluding any such advance, loan or extension of
credit having a term not exceeding ninety (90) days representing the purchase
price of inventory or supplies sold by such Person in the ordinary course of
business) or (c) the entering into of any guarantee of, or other contingent
obligation (including the deposit of any Equity Interests to be sold) with
respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

“Issuing Bank” means JPMorgan and each Lender that agrees to act as an issuer of
Letters of Credit hereunder at the request of the Borrower, in each case, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.08(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Commitment” at any time means fifty million dollars ($50,000,000), provided
that the Borrower may elect to increase the LC Commitment by delivery of a
written request specifying the amount of such increase by up to fifty million
dollars ($50,000,000) in increments of twenty-five million dollars ($25,000,000)
with the consents of the Administrative Agent and Issuing Lender, provided that
no Borrowing Base Deficiency, Default or Event of Default exists at the time of
such request and provided further, that in no event shall any such increase be
effective if it would increase the Commitment of any Lender.30

 

30  Definition of “LC Commitment” amended by the 3rd Amendment.

 

14



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto as an
Additional Lender pursuant to Section 2.06(c).

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.31

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M. London
time, two Business Days prior to the commencement of such Interest Period;
provided that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the LIBO Rate shall be the Interpolated Rate at such time; provided further that
if the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. “Interpolated Rate” means, at any time, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time, provided that
if the Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.32

 

31  Definition of “Lender Parent” added by the 3rd Amendment.

32  Definition of “LIBO Rate” amended by the 3rd Amendment.

 

15



--------------------------------------------------------------------------------

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amounts and the
principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders shall be excluded from the determination of Majority
Lenders.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property or condition (financial or otherwise) of the Borrower and
theHoldings and its Subsidiaries taken as a whole, (b) the ability of the
Borrower, any Subsidiary or any Guarantor to perform any of its obligations
under any Loan Document, (c) the validity or enforceability of any Loan Document
or (d) the rights and remedies of or benefits available to the Administrative
Agent, any other Agent, any Issuing Bank or any Lender under any Loan Document.

“Material Debt” means Debt (other than the Loans and Letters of Credit), or
obligations in respect of one or more Swap Agreements, of any one or more of the
BorrowerHoldings and its Subsidiaries in an aggregate principal amount exceeding
$35,000,000. For purposes of determining Material Debt, the “principal amount”
of the obligations of Holdings, the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that Holdings, the Borrower or such Subsidiary would
be required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means the earliest of (a) April 8, 2020 (the “Scheduled Maturity
Date”) or (b) the date one hundred eighty-one (181) days prior to the maturity
of any Permitted Debt (except the Convertible Notes) or any Permitted
Refinancing Debt in respect thereof.33

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).

 

33  Definition of “Maturity Date” amended by the 1st and 3rd Amendments.

 

16



--------------------------------------------------------------------------------

“Maximum Credit Amount Increase Certificate” has the meaning assigned to such
term in Section 2.06(c)(ii)(E).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).34

 

34  Definition of “Other Connection Taxes” added by the 3rd Amendment.

 

17



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 5.04(b)).35

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning assigned such term in Section
12.04(c)(i).36

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Debt” means (i) any unsecured senior or senior subordinated Debt,
including convertible securities, incurred pursuant to Section 9.02(h), (ii) any
of the Debt listed on Schedule 9.02 and (iii) any Permitted Refinancing Debt in
respect of any of the foregoing.37

“Permitted Debt Documents” means such agreements and documents as may be
executed to evidence or govern (or, if such agreements or documents evidence or
govern multiple series or tranches of Debt, to the extent evidencing or
governing) any Permitted Debt, as the same shall be amended, supplemented or
otherwise modified from time to time in accordance with Section 9.04(b).38

“Permitted Holders” means, collectively, Warburg Pincus Private Equity VIII,
L.NGP ., Warburg PincusNatural Resources XI, L.P. and Warburg Pincus X
Partners,Fifth Creek Energy Company, LLC.P., and any of the foregoing Person’s
Affiliates and any fund managed or administered by any such Person or any of
their Affiliates.

“Permitted Refinancing Debt” means (a) Debt (for purposes of this definition,
“new Debt”) incurred in exchange for, or proceeds of which are used to Redeem or
otherwise refinance, in whole or in part, any other Debt (the “Refinanced
Debt”); provided that, (i) such new Debt does not require the payment of
interest in cash at a rate per annum in excess of market rates at the time such
Debt is issued (and for purposes of this clause original issue discount and
Equity Interests issued to the holders of such Debt as consideration for the
acceptance of such Debt shall not be considered interest) plus an additional
default rate not to exceed 2% per annum; (ii) such new Debt does not contain
covenants or defaults which are more restrictive, taken as a whole, than those
contained in this Agreement and the other Loan Documents unless the Borrower and
Guarantors shall have executed and delivered a contemporaneous amendment to this
Agreement and the other Loan Documents to make comparable changes to this
Agreement and the other Loan Documents; and (iii) if the Refinanced Debt is
subordinated to the Indebtedness (or, if applicable, the Guaranty Agreement),
such new Debt (and any guarantees thereof) is subordinated in right of payment
to the Indebtedness (or, if applicable, the Guaranty Agreement) to at least the
same extent as the Refinanced Debt on terms that are reasonably satisfactory to
the Administrative Agent; or (b) new Debt that is being incurred pursuant to
Section 9.02(h) in exchange for or to Redeem or otherwise refinance outstanding
Permitted Debt, provided that such new Debt is on market terms as reasonably
determined in good faith by the Administrative Agent, which determination shall
not be unreasonably withheld or delayed.39

 

35  Amended by the 3rd Amendment.

36  Definition of “Participant Register” added by the 3rd Amendment.

37  Amended by the 1st and 3rd Amendments.

38  Amended by the 1st Amendment.

39  Amended by the 1st Amendment.

 

18



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by Holdings, the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at
any time during the six calendar years preceding the date hereof, sponsored,
maintained or contributed to by Holdings, the Borrower or a Subsidiary or an
ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York, New York; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the Borrower
and each Guarantor that, at the time of the relevant guarantee (or grant of the
relevant security interest, as applicable) becomes or would become effective
with respect to such obligation, has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” with respect to such
obligation at such time by entering into a keepwell pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.40

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.41

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).42

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

40  Definition of “Qualified ECP Guarantor” added by the 3rd Amendment.

41  Definition of “Recipient” added by the 3rd Amendment.

42  Definition of “Refunded Swingline Loans” added by the 1st Amendment and
deleted by the 3rd Amendment.

 

19



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least ninety eight percent (98%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding at least ninety eight percent (98%) of the
outstanding aggregate principal amount of the Loans or participation interests
in such Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)); provided that the Maximum
Credit Amounts and the principal amount of the Loans and participation interests
in Letters of Credit of the Defaulting Lenders shall be excluded from the
determination of Required Lenders.

“Reserve Report” means the Initial Reserve Report and a report, in form and
substance reasonably satisfactory to the Administrative Agent, setting forth, as
of each December 31st or June 30 (or such other date in the event of an Interim
Redetermination) the oil and gas reserves attributable to the Oil and Gas
Properties of the Borrower and the Subsidiaries, together with a projection of
the rate of production and future net income, taxes, operating expenses and
capital expenditures with respect thereto as of such date, consistent with SEC
reporting requirements at the time, together with a supplement indicating future
net income based upon the Administrative Agent’s usual and customary pricing
assumptions for oil and gas loans then in effect, in each case reflecting Swap
Agreements in place with respect to such production.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
BorrowerHoldings, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the BorrowerHoldings or any option, warrant or
other right to acquire any such Equity Interests in the BorrowerHoldings other
than any debt securities convertible into any such Equity Interests.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans, its LC Exposure
and its Swingline Exposure at such time.43

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).44

 

43  Amended by the 1st Amendment.

44  Definition of “Sanctioned Country” added by the 3rd Amendment.

 

20



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).45

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.46

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Swap Agreement” means each Swap Agreement between the Borrower and/or
any Guarantor and any Person, who at the time of entry into the applicable Swap
Agreement, is a Lender or an Affiliate of a Lender.47

“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust
and other agreements, instruments or certificates described or referred to in
Exhibit F-1, and any and all other agreements, instruments or certificates now
or hereafter executed and delivered by the Borrower or any other Person (other
than Swap Agreements with the Lenders or any Affiliate of a Lender or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

“Senior Secured Debt” means, at any date, (a) all Debt of the BorrowerHoldings
and the Consolidated Subsidiaries on a consolidated basis other than Debt
described in clause (c) of the definition of “Debt” minus (b) the portion of
such Debt that is not secured by a Lien on any assets of the BorrowerHoldings or
the Consolidated Subsidiaries.48

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit

 

45  Definition of “Sanctioned Person” added by the 3rd Amendment.

46  Definition of “Sanctions” added by the 3rd Amendment.

47  Definition of “Secured Swap Agreement” added by the 3rd Amendment.

48 

Definition of “Senior Secured Debt” added by the 4th Amendment.

 

21



--------------------------------------------------------------------------------

of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under such Regulation D or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Super-Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-%%) of the outstanding aggregate principal amount of the Loans or
participation interests in such Letters of Credit (without regard to any sale by
a Lender of a participation in any Loan under Section 12.04(c)); provided that
the Maximum Credit Amounts and the principal amount of the Loans and
participation interests in Letters of Credit of the Defaulting Lenders shall be
excluded from the determination of Super- Majority Lenders.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the- counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Cancellation Notice” has the meaning assigned to such term in
Section 2.07(c)(i).

“Swap Termination Value” means, during any period between two successive
Scheduled Redetermination Dates, the value (as reasonably determined by the
Administrative Agent and the Required Lenders) allocated any commodity Swap
Agreement in the Borrowing Base then in effect which Swap Agreement is
terminated, assigned, unwound or offset during such period.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.49

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01S hereof or (ii) if such lender has entered
into an Assignment and Acceptance, the amount set forth for such lender as its
Swingline commitment in the Register maintained by the Administrative Agent
pursuant to Section 12.04(b)(iv).50

 

49  Definition of “Swap Obligation” added by the 3rd Amendment.

50  Definition of “Swingline Commitment” added by the 1st Amendment and amended
by the 3rd Amendment.

 

22



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).51

“Swingline Lenders” means JPMorgan Chase Bank, N.A. and U.S. Bank National
Association, each in its capacity as a lender of Swingline Loans hereunder.52

“Swingline Loan” means a Loan made pursuant to Section 2.09 and Section 2.10.53

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Debt” means, at any date, all Debt of the BorrowerHoldings and the
Consolidated Subsidiaries on a consolidated basis other than Debt described in
clause (c) of the definition of “Debt”; provided, however, with respect to each
period of four fiscal quarters ending on or before December 31, 2016, if there
are no Loans outstanding on such date of determination, “Total Debt” shall be
net of the aggregate amount of unrestricted cash and cash equivalents in excess
of $10,000,000 included in the cash and cash equivalents accounts that would be
listed on the consolidated balance sheet of the BorrowerHoldings and the
Consolidated Subsidiaries on such date.54

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties pursuant to the Security Instruments and
(b) each Guarantor, the execution, delivery and performance by such Guarantor of
each Loan Document to which it is a party, the guaranteeing of the Indebtedness
and the other obligations under the Guaranty Agreement by such Guarantor and
such Guarantor’s grant of the security interests and provision of collateral
thereunder, and the grant of Liens by such Guarantor on Mortgaged Properties
pursuant to the Security Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

51  Definition of “Swingline Exposure” added by the 1st Amendment and amended by
the 3rd Amendment.

52  Definition of “Swingline Lender” added by the 1st Amendment and amended by
the 3rd Amendment.

53  Definition of “Swingline Loan” added by the 1st Amendment and amended by the
3rd Amendment.

54  Definition of “Total Debt” amended by the 2nd and 3rd Amendments.

 

23



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.55

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(e)(ii)(B)(3).56

“Venture” has the meaning assigned to such term in Section 9.05(h).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or by the Borrower and one or more of the
Wholly-Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.57

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’sHoldings’s
independent certified public accountants concur and which are disclosed

 

55  Definition of “U.S. Person” added by the 3rd Amendment.

56  Definition of “U.S. Tax Compliance Certificate” added by the 3rd Amendment.

57 

Definition of “Withdrawal Liability” added by the 3rd Amendment.

 

24



--------------------------------------------------------------------------------

to Administrative Agent on the next date on which financial statements are
required to be delivered to the Lenders pursuant to Section 8.01(a); provided
that, unless the Borrower and the Majority Lenders shall otherwise agree in
writing, no such change shall modify or affect the manner in which compliance
with the covenants contained herein is computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. The Loans made by each Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A, dated,
in the case of (i) any Lender party hereto as of the date of this Agreement, as
of the date of this Agreement, (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, or (iii) any Lender that becomes a party hereto in
connection with an increase in the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(c), as of the effective date of such increase, payable to the order
of such Lender in a principal amount equal to its Maximum Credit Amount as in
effect on such date, and otherwise duly completed. In the event that any
Lender’s Maximum Credit Amount increases or decreases for any reason (whether
pursuant to Section 2.06,

 

25



--------------------------------------------------------------------------------

Section 12.04(b) or otherwise), the Borrower shall deliver or cause to be
delivered on the effective date of such increase or decrease, a new Note payable
to the order of such Lender in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase or decrease, and otherwise duly
completed, and such Lender agrees to promptly thereafter return the previously
issued Note held by such Lender marked canceled or otherwise similarly defaced.
The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its Note, and, prior
to any transfer, may be endorsed by such Lender on a schedule attached to such
Note or any continuation thereof or on any separate record maintained by such
Lender. Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.

(e) Loans and Borrowings under the Existing Credit Agreement. On the Effective
Date (or as soon as practicable with respect to (iii)):

(i) the Borrower shall pay all accrued and unpaid commitment fees, break funding
fees under Section 5.02 and all other fees that are outstanding under the
Existing Credit Agreement for the account of each “Lender” under the Existing
Credit Agreement;

(ii) each “ABR Loan” and “Eurodollar Loan” outstanding under the Existing Credit
Agreement shall be deemed to be repaid with the proceeds of a new ABR Loan or
Eurodollar Loan, as applicable, under this Agreement;

(iii) the Administrative Agent shall use reasonable efforts to cause such
“Lender” under the Existing Credit Agreement to deliver to the Borrower as soon
as practicable after the Effective Date the Note issued by the Borrower to it
under the Existing Credit Agreement, marked “canceled” or otherwise similarly
defaced;

(iv) any letters of credit outstanding under the Existing Credit Agreement shall
be deemed issued under this Agreement; and

(v) the Existing Credit Agreement and the commitments thereunder shall be
superceded by this Agreement and such commitments shall terminate.

It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of any such obligations and liabilities and that
this Agreement amend and restate in its entirety the Existing Credit Agreement
and re-evidence the obligations of the Borrower outstanding thereunder.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower (a “written Borrowing Request”): (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon, New York, New York time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York, New York time, on the Business
Day of the proposed Borrowing; provided that no such notice shall be required
for any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each telephonic and written
Borrowing Request shall be irrevocable and each telephonic Borrowing Request
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

26



--------------------------------------------------------------------------------

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the amount of the then effective Borrowing Base, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings which may not be
converted or continued.58

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or by a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower (a “written Interest Election
Request”) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each
telephonic and written Interest Election Request shall be irrevocable and each
telephonic Interest Election Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent.

 

58  Section 2.04(a) amended by the 3rd Amendment.

 

27



--------------------------------------------------------------------------------

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York, New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.10. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York,
New York and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the Issuing Bank that made such LC Disbursement.59

 

 

59  Section 2.05(a) amended by the 3rd Amendment.

 

28



--------------------------------------------------------------------------------

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.06 Termination, Reduction and Increase of Aggregate Maximum Credit
Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated except pursuant to Section 2.06(c). Each
reduction of the Aggregate Maximum Credit Amounts shall be made ratably among
the Lenders in accordance with each Lender’s Applicable Percentage.

(c) Optional Increase in Aggregate Maximum Credit Amounts.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
increase the Aggregate Maximum Credit Amounts then in effect with the prior
written consent of the Administrative Agent by increasing the Maximum Credit
Amount of a Lender or by causing a Person that at such time is not a Lender to
become a Lender (an “Additional Lender”).

 

29



--------------------------------------------------------------------------------

(ii) Any increase in the Aggregate Maximum Credit Amounts shall be subject to
the following additional conditions:

(A) such increase shall not be less than $50,000,000 unless the Administrative
Agent or Issuing Bank otherwise consents, and no such increase shall be
permitted if after giving effect thereto the Aggregate Maximum Credit Amounts
would exceed $1,750,000,000;60

(B) no Event of Default shall have occurred and be continuing at the effective
date of such increase;

(C) on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays compensation required by
Section 5.02;

(D) no Lender’s Maximum Credit Amount may be increased without the consent of
such Lender;

(E) if the Borrower elects to increase the Aggregate Maximum Credit Amounts by
increasing the Maximum Credit Amount of a Lender, the Borrower and such Lender
shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit H-1 (a “Maximum Credit Amount Increase
Certificate”), together with a processing and recordation fee of $3,500, and the
Borrower shall deliver a new Note payable to the order of such Lender in a
principal amount equal to its Maximum Credit Amount after giving effect to such
increase, and otherwise duly completed, and such Lender agrees to promptly
thereafter return the previously issued Note held by such Lender marked canceled
or otherwise similarly defaced; and

(F) if the Borrower elects to increase the Aggregate Maximum Credit Amounts by
causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit H-2 (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and the Borrower shall deliver a
Note payable to the order of such Additional Lender in a principal amount equal
to its Maximum Credit Amount, and otherwise duly completed.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the Maximum
Credit Amount Increase Certificate or the Additional Lender Certificate (or if
any Eurodollar Borrowings are outstanding, then the last day of the Interest
Period in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Aggregate Maximum
Credit Amounts shall be increased as set forth therein, and (B) in the case of
an Additional Lender Certificate, any Additional Lender party thereto shall be a
party to this Agreement and the other Loan Documents and have the rights and
obligations of a Lender under this Agreement and the other Loan Documents. In
addition, the Lender or the Additional Lender, as applicable, shall purchase a
pro rata portion of the

 

60 

Amended by the 1st Amendment.

 

30



--------------------------------------------------------------------------------

outstanding Loans (and participation interests in Letters of Credit) of each of
the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Additional Lender, if applicable) shall hold its Applicable Percentage of the
outstanding Loans (and participation interests) after giving effect to the
increase in the Aggregate Maximum Credit Amounts.

(iv) Upon its receipt of a duly completed Maximum Credit Amount Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.06(c)(ii),
the Administrative Questionnaire referred to in Section 2.06(c)(ii), if
applicable, and the written consent of the Administrative Agent to such increase
required by Section 2.06(c)(i), the Administrative Agent shall accept such
Maximum Credit Amount Increase Certificate or Additional Lender Certificate and
record the information contained therein in the Register required to be
maintained by the Administrative Agent pursuant to Section 12.04(b)(iv). No
increase in the Aggregate Maximum Credit Amounts shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 2.06(c)(iv).

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the initial Redetermination Date, the amount of the Borrowing
Base shall be $800,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to
Section 2.07(e), Section 8.13(c), Section 9.12 or Section 9.19.

(b) Scheduled and Interim Redeterminations. The Borrowing Base and each portion
of the Borrowing Base, shall be redetermined semi-annually in accordance with
this Section 2.07 (a “Scheduled Redetermination”), and, subject to
Section 2.07(d), such redetermined amount shall become effective and applicable
to the Borrower, the Agents, each Issuing Bank and the Lenders on April 1st and
October 1st of each year, commencing October 1, 2010. In addition, the Borrower
may, by notifying the Administrative Agent thereof, and the Administrative Agent
may, at the direction of the Required Lenders, by notifying the Borrower
thereof, one time during each six month period, elect any of the foregoing
amounts to be redetermined between Scheduled Redeterminations (an “Interim
Redetermination”) in accordance with this Section 2.07.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and Section 8.12(c), and, in the case of an Interim
Redetermination, pursuant to Section 8.12(b) and Section 8.12(c), (B) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.12(c), as may, from time to time, be
reasonably requested by the Super-Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), and (C) if applicable, written notice to the
Administrative Agent stating that the Borrower intends to terminate or cancel
its position under specific Swap Agreements (“Swap Cancellation Notice”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and Swap Cancellation Notice, if any, and shall, in good faith, propose
a new Borrowing Base (all such amounts being the “Proposed Borrowing Base”)
based upon such information and such other information (including, without
limitation, the status of title information with respect to the Oil and Gas
Properties as described in the Engineering Reports and the existence of any
other Debt) as the Administrative Agent deems appropriate and consistent with
its normal oil and gas lending criteria as it exists at the particular time.

 

31



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and Section 8.12(c) and, if applicable, a
Swap Cancellation Notice in a timely and complete manner, then on or before the
March 15th and September 15th of such year following the date of delivery or
(2) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and
Section 8.12(c) and applicable Swap Cancellation Notice in a timely and complete
manner, then promptly after the Administrative Agent has received complete
Engineering Reports and applicable Swap Cancellation Notice from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports and applicable Swap Cancellation Notice.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by the Required Lenders
as provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Super-Majority Lenders as provided in
this Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice,
each Lender shall have fifteen (15) Business Days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base. If at the end of such fifteen (15) Business Days, any
Lender has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base. If, at the end of such 15-Business Day period, the
Required Lenders, in the case of a Proposed Borrowing Base that would increase
the Borrowing Base then in effect, or the Super-Majority Lenders, in the case of
a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d). If, however, at the end of such 15-Business
Day period, the Required Lenders or the Super-Majority Lenders, as applicable,
have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest amount then
acceptable to a number of Lenders sufficient to constitute the Required Lenders
or the Super-Majority Lenders, in the case of an amount that would decrease or
maintain the Borrowing Base, then in effect, for purposes of this Section 2.07
and such amount shall become the new Borrowing Base, effective on the date
specified in Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by the Required
Lenders or the Super-Majority Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders (the “New Borrowing Base Notice”), and such amount (or amounts, as
applicable) shall become the new Borrowing Base, effective and applicable to the
Borrower, the Agents, each Issuing Bank and the Lenders:

 

32



--------------------------------------------------------------------------------

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and Section 8.12(c) in a timely and
complete manner, then on the April 1st or October 1st, as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and Section 8.12(c) in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment, to the extent applicable, under Section 2.07(e), Section 8.13(c),
Section 9.12 or Section 9.19 whichever occurs first. Notwithstanding the
foregoing, no Scheduled Redetermination or Interim Redetermination shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.

(e) Reduction of Borrowing Base Upon Issuance of Permitted Debt. Notwithstanding
anything to the contrary contained herein, if the Borrower issues any Permitted
Debt (other than Permitted Refinancing Debt) during the period between Scheduled
Redetermination dates or not in conjunction with an Interim Redetermination,
then on the date on which such Permitted Debt is issued, the Borrowing Base then
in effect shall be reduced by an amount equal to the product of 0.25 multiplied
by the stated principal amount of such Permitted Debt. The Borrowing Base as so
reduced shall become the new Borrowing Base immediately upon the date of such
issuance, effective and applicable to the Borrower, the Agents, each Issuing
Bank and the Lenders on such date until the next redetermination or modification
thereof hereunder. For purposes of this Section 2.07(e), if any such Debt is
issued at a discount or otherwise sold for less than “par”, the reduction shall
be calculated based upon the stated principal amount without reference to such
discount.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request any Issuing Bank to issue Letters of Credit for its own account or
for the account of any of its Subsidiaries, in a form reasonably acceptable to
the Administrative Agent and such Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to any Issuing Bank and the
Administrative Agent (not less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the outstanding
Letter of Credit issued by such Issuing Bank to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

 

33



--------------------------------------------------------------------------------

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base, the current
total Revolving Credit Exposures (without regard to the requested Letter of
Credit or the requested amendment, renewal or extension of an outstanding Letter
of Credit) and the pro forma total Revolving Credit Exposures (giving effect to
the requested Letter of Credit or the requested amendment, renewal or extension
of an outstanding Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal, which renewal
may be provided for in the initial Letter of Credit, or extension thereof, one
year after such renewal or extension) and (ii) the date that is five Business
Days prior to the Maturity Date; provided that a Letter of Credit issued,
renewed or extended no later than 90 days prior to the Maturity Date may expire
up to nine months after the Maturity Date so long as the Borrower has provided
cash collateral in an amount equal to the amount available for drawing under
such Letter of Credit.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to an
existing Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank that issues a Letter of Credit hereunder hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of any Issuing Bank that issues a Letter of Credit hereunder, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in
Section 2.08(e), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this Section 2.08(d) in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

34



--------------------------------------------------------------------------------

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, New York, New York time, on the
date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York, New York time, on
such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, New York, New York time,
on (i) the Business Day that the Borrower receives such notice, if such notice
is received prior to 10:00 a.m., New York, New York time, on the day of receipt,
or (ii) the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that if such LC Disbursement is not less than
$1,000,000, the Borrower shall, subject to the conditions to Borrowing set forth
herein, be deemed to have requested, and the Borrower does hereby request under
such circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that issued such
Letter of Credit the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent
that Lenders have made payments pursuant to this Section 2.08(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this Section 2.08(e) to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit issued by such Issuing Bank against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, (iv) any dispute between or among the Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or any claims whatsoever of the Borrower
against any beneficiary of such Letter of Credit or any such transferee or
(v) any other event or circumstance whatsoever, whether or not similar to any of
the foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor any Issuing Bank, nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse any Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law)

 

35



--------------------------------------------------------------------------------

suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised all requisite
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced or resign
at any time by written agreement among the Borrower, the Administrative Agent,
such resigning or replaced Issuing Bank and, in the case of a replacement, the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such resignation or replacement of an Issuing Bank. At the time any such
resignation or replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the resigning or replaced Issuing Bank
pursuant to Section 3.05(b). In the case of the replacement of an Issuing Bank,
from and after the effective date of such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to the term “Issuing Bank” shall be deemed to refer
to such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the resigning or replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), (ii) the Borrower has requested that a Letter of Credit expire
after the Maturity Date pursuant to Section 2.08(c), or (iii) the Borrower is
required to pay to the Administrative Agent the excess attributable to an LC
Exposure in connection with any prepayment pursuant to Section 3.04(c), then the
Borrower shall deposit, in an account with the Administrative Agent,

 

36



--------------------------------------------------------------------------------

in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to, in the case of an Event of Default, the LC Exposure, in
the case of a Letter of Credit expiring after the Maturity Date, the amount
available for drawing under such Letter of Credit, and in the case of a payment
required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any Subsidiary described in
Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to the
Administrative Agent, for the benefit of each Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, any Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
Such deposit shall be held as collateral securing the payment and performance of
the Borrower’s and the Guarantor’s obligations under this Agreement and the
other Loan Documents in a “securities account” (within the meaning of Article 8
of the Uniform Commercial Code in effect from time to time in the State of New
York, the “UCC”) over which the Administrative Agent shall have “control”
(within the meaning of the UCC). Notwithstanding the foregoing, the Borrower may
direct the Administrative Agent and the “securities intermediary” (within the
meaning of the UCC) to invest amounts credited to the securities account, at the
Borrower’s risk and expense, in Investments described in Section 9.05(c) through
Section 9.05(f). Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse, on a pro rata basis, each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors under this Agreement or the other Loan Documents. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after all Events of Default have been
cured or waived.

Section 2.09 Swingline Commitment.61

(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, each Swingline Lender severally agrees to make
Swingline Loans to the Borrower in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans made by such Swingline Lender exceeding such
Swingline Lender’s Swingline Commitment, (ii) such Swingline Lender’s Revolving
Credit Exposure exceeding its Commitment or (iii) the total Revolving Credit
Exposure exceeding the total Commitments; provided that a Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
Swingline Loans shall be ABR Loans only.62

 

61  Added by the 1st Amendment.

62  Section 2.09(a) amended by the 3rd Amendment.

 

37



--------------------------------------------------------------------------------

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan and interest thereon on the earlier of the
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Loan is borrowed,
the Borrower shall repay all Swingline Loans then outstanding.

Section 2.10 Procedure for Swingline Borrowing.63

(a) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lenders of any such notice received
from the Borrower. Each Swingline Lender shall make its ratable portion of the
requested Swingline Loan (such ratable portion to be calculated based upon such
Swingline Lender’s Swingline Commitment to the total Swingline Commitments of
all of the Swingline Lenders) available to the Borrower by means of a credit to
an account of the Borrower with the Administrative Agent designated for such
purpose by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan. Each borrowing under the Swingline Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. The
Swingline Lender shall report the Swingline Exposure to the Administrative Agent
on a weekly basis.

(b) The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.

(c) Any Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day no later
than 5:00 p.m. New York City time on such Business Day and if received after
12:00 noon, New York City time, on a Business Day shall mean no later than 10:00
a.m. New York City time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of such Swingline Lenders, such
Lender’s Applicable Percentage of such Swingline Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of

 

63 

Section 2.10 added by the 1st Amendment and amended by the 3rd Amendment.

 

38



--------------------------------------------------------------------------------

immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to such Swingline Lenders the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to such Swingline Lenders. Any amounts received by
a Swingline Lender from the Borrower (or other party on behalf of the Borrower)
in respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to such Swingline
Lenders, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

(d) Each Lender’s obligation to make the Loans referred to in Section 2.10(a)
and to purchase participating interests pursuant to Section 2.10(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lenders, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 6.02, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any Guarantor or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(e) The provisions of the Credit Agreement related to Defaulting Lenders are
also applicable, as appropriate, to the Swingline Lenders and any Swingline
Loans.

Section 2.11 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:64

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05(a) (except as specified in
Section 2.11(c)(iv) and Section 2.11(c)(v) below) and participation fees shall
cease to accrue with respect to the participation in Letters of Credit of such
Defaulting Lender pursuant to Section 3.05(b);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Majority Lenders, Required Lenders or
Super-Majority Lenders have taken or may take any action hereunder (including
any consent to any amendment, waiver or other modification pursuant to
Section 12.02(b)); provided that, subject to the terms of Section 12.02(b), this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

 

64  Section 2.11 added by the 3rd Amendment.

 

39



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (A) to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment and (B) if the conditions set forth in
Section 6.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (A) first, prepay such Swingline Exposure and
(B) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.08(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of such Defaulting Lender is reallocated among the
non-Defaulting Lenders pursuant to clause (i) above, then the fees otherwise
payable to the Defaulting Lender pursuant to Section 3.05(b) shall be payable to
the non-Defaulting Lenders in accordance with such non-Defaulting Lenders’
Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all fees payable under Section 3.05(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized.

(d) so long as a Lender is a Defaulting Lender, no Swingline Lenders shall be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.11(c), and Swingline Exposure related to any newly made Swingline Loan
or LC Exposure related to any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.11(c)(i) (and such Defaulting Lender shall not participate therein).

(e) If (i) a Bankruptcy Event with respect to a Lender Parent shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swingline Lender
shall be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Swingline
Lenders or the Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to each Swingline
Lender or the Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

40



--------------------------------------------------------------------------------

(f) In the event that the Administrative Agent, the Borrower, each Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

For the avoidance of doubt, the Borrower shall retain and reserve all rights and
remedies respecting each Defaulting Lender.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower or any
Guarantor hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2%) plus the rate applicable to such Loans as provided in
Section 3.02(a) or Section 3.02(b), as applicable, or if no rate is then
applicable to such amount, at a rate per annum equal to two percent (2%) plus
the highest rate then applicable to ABR Loans as provided in Section 3.02(a),
but in no event to exceed the Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

 

41



--------------------------------------------------------------------------------

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent and, in the case of prepayment of Swingline Loans, the
Swingline Lenders by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York, New York time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York, New York time, on the Business Day of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02.65

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceeds the total Commitments, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).

 

65  Section 3.04(b) amended by the 3rd Amendment.

 

42



--------------------------------------------------------------------------------

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07(b) or Section 8.13(c) at any time, if the
total Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing
Base, then the Borrower shall (A) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j). The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral within sixty
(60) days following its receipt of the New Borrowing Base Notice in accordance
with Section 2.07(d) or the date the adjustment occurs; provided that all
payments required to be made pursuant to this Section 3.04(c)(ii) must be made
on or prior to the Termination Date.

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e),
Section 9.12 or Section 9.19, if the total Revolving Credit Exposures exceeds
the Borrowing Base as adjusted, then the Borrower shall (A) prepay the
Borrowings in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j). The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral on the date it receives cash proceeds as a result of
such disposition or such incurrence of Debt; provided that all payments required
to be made pursuant to this Section 3.04(c)(iii) must be made on or prior to the
Termination Date.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(vi) If, at any time, after the receipt by Holdings, the Borrower or any
Subsidiary of net cash proceeds from any disposition of property which
disposition would require (whether or not such requirement is waived) the
Borrower or such Subsidiary to make a mandatory prepayment or an offer to
repurchase or redeem in respect of any Permitted Debt in an amount equal to all
or a portion of such net cash proceeds, then, on the Business Day immediately
prior to the date on which such mandatory prepayment or offer in respect of the
Permitted Debt would otherwise become due and payable, the Borrower or such
Subsidiary shall make a prepayment (and the Aggregate Maximum Credit Amounts of
the Lenders shall automatically and permanently reduce) in an amount equal to
the lesser of such portion of such net cash proceeds, or, if less, the
outstanding principal balance of the Borrowings.66

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

66  Section 3.04(c)(vi) amended by the 3rd Amendment.

 

43



--------------------------------------------------------------------------------

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on the average daily amount of the unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date provided that for the purpose of
determining the fee payable pursuant to this Section 3.05(a), a Lender’s
Swingline Exposure shall not be taken into account in calculating the unused
amount of its Commitment.67 All commitment fees shall be computed on the basis
of a year of 360 days, unless such computation would exceed the Highest Lawful
Rate, in which case interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to each Issuing Bank, for its own account,
a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, provided that in no event shall such fee be less than $500 during any
quarter, and (iii) to each Issuing Bank, for its own account, its standard and
customary fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit issued by such Issuing Bank or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable to
an Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10 days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Defaulting Lender Fees. The Borrower shall not be obligated to pay the
Administrative Agent any Defaulting Lender’s ratable share of the fees described
in Sections 3.05(a) and (except as specified in Section 2.11(c)(iv) and (v))
Section 3.05(b) for the period commencing on the day such Defaulting Lender
becomes a Defaulting Lender and continuing for so long as such Lender continues
to be a Defaulting Lender.68

 

67  Amended by the 1st Amendment.

68  Section 3.05(d) amended by the 3rd Amendment.

 

44



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York, New York time, on the
date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall not be refundable
under any circumstances absent manifest error (e.g., as a result of a clerical
mistake). Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.69

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements or Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements or Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this Section 4.01(c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.70

 

69  Section 4.01(a) amended by the 3rd Amendment.

70  Section 4.01(c) amended by the 3rd Amendment.

 

45



--------------------------------------------------------------------------------

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or such Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.08(d), Section 2.08(e) or Section 4.02 then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid. If at any time prior to the
acceleration or maturity of the Loans, the Administrative Agent shall receive
any payment in respect of principal of a Loan or a reimbursement of an LC
Disbursement while one or more Defaulting Lenders shall be party to this
Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding. After acceleration or maturity of the Loans, all
principal will be paid ratably as provided in Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.71

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

 

71  Section 5.01(a) amended by the 3rd Amendment.

 

46



--------------------------------------------------------------------------------

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iv) and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital requirements or liquidity has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.72

(c) Certificates. A certificate of a Lender or any Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in Section 5.01(a) or
Section 5.01(b) and reasonably detailed calculations therefor shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any

 

72 

Section 5.01(b) amended by the 3rd Amendment.

 

47



--------------------------------------------------------------------------------

Eurodollar Loan on the date specified in any notice delivered pursuant hereto,
or (d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 5.04(b), then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

Section 5.03 Taxes.73

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or any Guarantor
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5.03) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Indemnification by the Borrower. The Borrower and each Guarantor shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

73  Section 5.03 amended by the 3rd Amendment.

 

48



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 5.03, the Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(ii)(A), Section 5.03(e)(ii)(B) and
Section 5.03(e)(ii)(D) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, so long as the Borrower
is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

 

49



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (f) (plus
any penalties, interest or other charges imposed by

 

50



--------------------------------------------------------------------------------

the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or a Guarantor has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrower and
the Guarantors to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 12.04(c) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

(h) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 5.03, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 5.04 Mitigation Obligations.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or Section 5.03, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) any Lender is a Defaulting Lender, or (iv) any Lender has
not approved (or is not deemed to have approved) an increase in the Borrowing
Base proposed by the Administrative Agent pursuant to Section 2.07(c)(iii), then
the Borrower may, at its

 

51



--------------------------------------------------------------------------------

sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 12.04(b)),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, or Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (C) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.03, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.74

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to amend and restate
the Existing Credit Agreement, to make Loans and of any Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors with respect to the authorization of
the Borrower or such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of the Borrower or such Guarantor (y) who are
authorized to sign the Loan Documents to which the Borrower or such Guarantor is
a party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents

 

74 

Section 5.04(b)(B) amended by the 3rd Amendment.

 

52



--------------------------------------------------------------------------------

and giving notices and other communications in connection with this Agreement
and the transactions contemplated hereby, (iii) specimen signatures of such
authorized officers, and (iv) the articles or certificate of incorporation and
bylaws of the Borrower and such Guarantor, certified as being true and complete.
The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

(d) The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit D, duly and properly executed by a
Responsible Officer and dated as of the date of Effective Date.

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty Agreement and the
other Security Instruments described on Exhibit F-1. In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall:

(i) be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on at least 80% of the total value of the Oil and Gas
Properties evaluated in the Initial Reserve Report; and

(ii) have received certificates, together with undated, blank stock powers for
each such certificate, representing all of the issued and outstanding Equity
Interests of each of the Guarantors.

(h) The Administrative Agent shall have received (i) an opinion of Akin Gump
Strauss Hauer & Feld LLP, special counsel to the Borrower, substantially in the
form of Exhibit E-1 hereto and (ii) an opinion of Francis Barron, General
Counsel of the Borrower, substantially in the form of Exhibit E-2 hereto.

(i) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.

(j) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the Initial Reserve Report.

 

53



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower has (i) received all
consents and approvals required by Section 7.03 and (ii) except as set forth on
Schedule 9.02 or as otherwise permitted pursuant to Section 9.02, has no other
Debt in respect of borrowed money.

(l) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.12(c).

(m) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Subsidiaries for each of the following jurisdictions: Delaware,
Colorado, Montana, North Dakota, Utah, Wyoming and any other jurisdiction
requested by the Administrative Agent; other than those being assigned or
released on or prior to the Effective Date or Liens permitted by Section 9.03.

(n) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of each Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., New York, New York time, on March 31, 2010 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Material Adverse Effect shall have occurred.

(c) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date.

(d) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or any Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

54



--------------------------------------------------------------------------------

(e) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in Section 6.02(a)
through Section 6.02(c).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of Holdings, the Borrower and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action (including,
without limitation, any action required to be taken by any class of directors of
Holdings or the Borrower, whether interested or disinterested, in order to
ensure the due authorization of the Transactions). Each Loan Document to which
the Borrower and each Guarantor is a party has been duly executed and delivered
by the Borrower and such Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and such Guarantor, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of Holdings, the
Borrower or any other Person), nor is any such consent, approval, registration,
filing or other action necessary for the validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, except
such as have been obtained or made and are in full force and effect other than
(i) the recording and filing of the Security Instruments as required by this
Agreement and (ii) those third party approvals or consents which, if not made or
obtained, would not cause a Default hereunder, could not reasonably be expected
to have a Material Adverse Effect or do not have an adverse effect on the
enforceability of the Loan Documents, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of
Holdings, the Borrower or any Subsidiary or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon Holdings, the Borrower or any
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by Holdings, the Borrower or such Subsidiary and (d) will not
result in the creation or imposition of any Lien on any Property of the
Holdings, Borrower or any Subsidiary (other than the Liens created by the Loan
Documents).

 

55



--------------------------------------------------------------------------------

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of operations, stockholders’ equity, comprehensive
loss and cash flows as of and for the fiscal year ended December 31, 2009,
certified by its independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
quarterly financial statements.

(b) Since December 31, 2009, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and its Subsidiaries has
been conducted only in the ordinary course consistent with past business
practices.

(c) Neither the Borrower nor any Subsidiary has on the date hereof any material
Debt (including Disqualified Capital Stock) or any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the Financial Statements.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting Holdings, the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except as could not be reasonably expected
to have a Material Adverse Effect (or with respect to (a)(ii), (c), (d) and
(e) below, where the failure to take such actions could not be reasonably
expected to have a Material Adverse Effect):

(a) (i) neither any Property of the Borrower or any Subsidiary nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws and (ii) neither the Borrower
nor any of its Subsidiaries (A) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (B) has become subject to any
Environmental Liability, (C) has received notice of any claim with respect to
any Environmental Liability or (D) knows of any basis for any Environmental
Liability.75

(b) no Property of the Borrower or any Subsidiary nor the operations currently
conducted thereon or, to the knowledge of the Borrower, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.

 

 

75  Section 7.06(a) amended by the 3rd Amendment.

 

56



--------------------------------------------------------------------------------

(c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Borrower and each Subsidiary,
including, without limitation, past or present treatment, storage, disposal or
release of a hazardous substance, oil and gas waste or solid waste into the
environment, have been duly obtained or filed, and the Borrower and each
Subsidiary are in compliance with the terms and conditions of all such notices,
permits, licenses and similar authorizations.

(d) all hazardous substances, solid waste and oil and gas waste, if any,
generated at any and all Property of the Borrower or any Subsidiary have in the
past been transported, treated and disposed of in accordance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and, to the knowledge of the Borrower, all
such transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.

(e) the Borrower has taken all steps reasonably necessary to determine and has
determined that no oil, hazardous substances, solid waste or oil and gas waste,
have been disposed of or otherwise released and there has been no threatened
release of any oil, hazardous substances, solid waste or oil and gas waste on or
to any Property of the Borrower or any Subsidiary except in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment.

(f) to the extent applicable, all Property of the Borrower and each Subsidiary
currently satisfies all design, operation, and equipment requirements imposed by
the OPA, and the Borrower does not have any reason to believe that such
Property, to the extent subject to the OPA, will not be able to maintain
compliance with the OPA requirements during the term of this Agreement.

(g) neither the Borrower nor any Subsidiary has any known contingent liability
or Remedial Work in connection with any release or threatened release of any
oil, hazardous substance, solid waste or oil and gas waste into the environment.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of Holdings, the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) NeitherNone of Holdings, the Borrower nor any Subsidiary is in default nor
has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require Holdings, the Borrower or a Subsidiary to Redeem or
make any offer to Redeem under any indenture, note, credit agreement or
instrument pursuant to which any Material Debt is outstanding or by which
Holdings, the Borrower or any Subsidiary or any of their Properties is bound.

 

57



--------------------------------------------------------------------------------

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. NeitherNone of Holdings, the Borrower nor
any Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 7.09 Taxes. Each of Holdings, the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Holdings, the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The charges, accruals and
reserves on the books of Holdings, the Borrower and its Subsidiaries in respect
of Taxes and other governmental charges are, in the reasonable opinion of the
Borrower, adequate. No Tax Lien has been filed and, to the knowledge of the
Borrower, no claim is being asserted with respect to any such Tax or other such
governmental charge.

Section 7.10 ERISA.

(a) TheHoldings, the Borrower, the Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (1) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate has been or is
expected by Holdings, the Borrower, any Subsidiary or any ERISA Affiliate to be
incurred with respect to any Plan. No ERISA Event with respect to any Plan has
occurred.

(e) Full payment when due has been made of all amounts which Holdings, the
Borrower, the Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof, and there has been no failure to satisfy the minimum funding
standards (as defined in section 302 of ERISA and section 412 of the Code),
whether or not waived with respect to any Plan.76

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

 

 

76  Section 7.10(e) amended by the 3rd Amendment.

 

58



--------------------------------------------------------------------------------

(g) NeitherNone of Holdings, the Borrower, the Subsidiaries nor any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Borrower, a Subsidiary or any ERISA Affiliate
in its sole discretion at any time without any material liability.

(h) NeitherNone of Holdings, the Borrower, the Subsidiaries nor any ERISA
Affiliate sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date hereof sponsored, maintained or contributed
to, any Multiemployer Plan.

(i) NeitherNone of Holdings, the Borrower, the Subsidiaries nor any ERISA
Affiliate is required to provide security under section 401(a)(29) of the Code
due to a Plan amendment that results in an increase in current liability for the
Plan.

Section 7.11 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the other reports, financial statements, certificates or other
information furnished by or on behalf of Holdings, the Borrower or any
Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact peculiar to the Holdings, Borrower or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect or in the future is
reasonably likely to have a Material Adverse Effect and which has not been set
forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of Holdings, the Borrower or any Subsidiary prior to, or on, the
date hereof in connection with the transactions contemplated hereby. There are
no statements or conclusions in any Reserve Report or any projections delivered
under Section 9.18 which are based upon or include misleading information or
fail to take into account material information regarding the matters reported
therein, it being understood that projections concerning volumes attributable to
the Oil and Gas Properties and production and cost estimates contained in each
Reserve Report or any projections delivered under Section 9.18 are necessarily
based upon professional opinions, estimates and projections and that Holdings,
the Borrower and the Subsidiaries do not warrant that such opinions, estimates
and projections will ultimately prove to have been accurate.

Section 7.12 Insurance. The BorrowerHoldings has, and has caused all its
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of Holdings, the Borrower and its
Subsidiaries. Schedule 7.12, as of the date hereof, sets forth a list of all
insurance maintained by Holdings, the Borrower and all its Subsidiaries. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

 

59



--------------------------------------------------------------------------------

Section 7.13 Restriction on Liens. NeitherNone of Holdings, the Borrower nor any
of the Subsidiaries is a party to any material agreement or arrangement (other
than Capital Leases creating Liens permitted by Section 9.03(c), but then only
on the Property subject of such Capital Lease), or subject to any order,
judgment, writ or decree, which either restricts or purports to restrict its
ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Indebtedness and the Loan Documents,
under which all necessary and appropriate authorizations and consents have been
obtained.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries, each Subsidiary is a Wholly-Owned Subsidiary and the Borrower has
no Foreign Subsidiaries. Neither the Borrower nor any Subsidiary has any Foreign
Subsidiaries other than Foreign Subsidiaries permitted by Section 9.15.

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of Delaware is Bill Barrett Corporation; and the organizational
identification number of the Borrower in Delaware is 3519555 (or, in each case,
as set forth in a notice delivered to the Administrative Agent pursuant to
Section 8.01(1) in accordance with Section 12.01). The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(1) and Section 12.01(c)). Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.14 (or as set forth in a notice
delivered pursuant to Section 8.01(I)).

Section 7.16 Properties; Titles, Etc.

(a) Except as disclosed in Schedule 7.16, each of the Borrower and the
Subsidiaries has good and defensible title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to all
its personal Properties, in each case, free and clear of all Liens except Liens
permitted by Section 9.03. After giving full effect to the Excepted Liens, the
Borrower or the Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate the Borrower or such Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Subsidiary’s net revenue interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Subsidiaries are valid and subsisting, in full force and
effect, and there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which could reasonably be expected to result in
a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.

(d) All of the Properties of the Borrower and the Subsidiaries which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.

 

60



--------------------------------------------------------------------------------

(e) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties.
Specifically in connection with the foregoing, except for those as could not be
reasonably expected to have a Material Adverse Effect, (i) no Oil and Gas
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) is deviated from the vertical more than the
maximum permitted by Government Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties). All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Borrower or any of its Subsidiaries that are
necessary to conduct normal operations are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing which
are operated by the Borrower or any of its Subsidiaries, in a manner consistent
with the Borrower’s or its Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expect to have a Material Adverse Effect).

Section 7.18 Gas Imbalances, Prepayments. As of the date hereof, except as set
forth on Schedule 7.18 or on the most recent certificate delivered pursuant to
Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any of its Subsidiaries to
deliver Hydrocarbons produced from the Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor exceeding two
(2.0) bof of gas (on an mcf equivalent basis) in the aggregate.

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or its Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity except as disclosed in Schedule 7.19 or the most
recently delivered Reserve Report), no material agreements exist which are not
cancelable on 60 days’ notice or less without penalty or detriment for the sale
of production from the Borrower’s or its Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.

 

61



--------------------------------------------------------------------------------

Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d), sets forth, a true and complete list of all Swap Agreements
of the Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used to refinance the Existing Credit Agreement
and to provide working capital for exploration and production operations and to
provide funding for general corporate purposes of the Borrower and its
Subsidiaries, including the acquisition of exploration and production properties
and expenditures associated with the conversion of properties to proved
developed producing properties and related activities thereto and, subject to
the terms thereof, the redemption specified in Section 9.04(a)(iv). The Borrower
and its Subsidiaries are not engaged principally, or as one of its or their
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.

Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Guarantors, taken as
a whole, will exceed the aggregate Debt of the Borrower and the Guarantors on a
consolidated basis, as the Debt becomes absolute and matures, (b) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by each
of the Borrower and the Guarantors and the amounts to be payable on or in
respect of its liabilities, and giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.

Section 7.23 Anti-Corruption Laws and Sanctions. The Borrower has
(i) implemented and maintains in effect policies and procedures designed to
ensure compliance by Holdings, the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and (ii) Holdings, the Borrower and its Subsidiaries
and, to the knowledge of the Borrower, the respective officers, employees,
directors and agents of Holdings, the Borrower and its Subsidiaries, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) Holdings, the Borrower, any Subsidiary or, to the
knowledge of the Borrower, any of the respective directors, officers or
employees of the Borrower and its Subsidiaries, or (b) to the knowledge of the
Borrower, any agent of Holdings, the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.77

 

 

77  Section 7.23 added by the 3rd Amendment.

 

62



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than indemnity obligations not yet due
and payable of which the Borrower has not received a notice of potential claim)
shall have been paid in full and all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the Issuing Bank have been made) shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:78

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the BorrowerHoldings, its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the BorrowerHoldings and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the
BorrowerHoldings, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the BorrowerHoldings and its Consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(b) and Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

 

78  Article VIII lead-in paragraph amended by the 3rd Amendment.

 

63



--------------------------------------------------------------------------------

(d) Certificate of Financial Officer — Swap Agreements.

(i) Concurrently with the delivery of each Reserve Report hereunder, a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of a recent date, a
true and complete list of all Swap Agreements of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

(ii) Together with the delivery of the compliance certificate under
Section 8.01(c), the Borrower will deliver a certificate of a Financial Officer
comparing aggregate notional volumes of all Swap Agreements which were in effect
during such period (other than basis differential swaps) and the actual
production volumes for each of natural gas and crude oil during such period,
which certificate shall certify that the hedged volumes for each of natural gas
and crude oil did not exceed 100% of actual production or if such hedged volumes
did exceed actual production, specify the amount of such excess.

(e) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(f) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter (except standard and customary correspondence) submitted
to Holdings, the Borrower or any of its Subsidiaries by independent accountants
in connection with any annual, interim or special audit made by them of the
books of Holdings, the Borrower or any such Subsidiary, and a copy of any
response by Holdings, the Borrower or any such Subsidiary, or the board of
directors of Holdings, the Borrower or any such Subsidiary, to such letter or
report.

(g) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by Holdings, the Borrower or any Subsidiary
with the SEC, or with any national securities exchange, or distributed by
Holdings, the Borrower to its shareholders generally, as the case may be;
provided, that documents required to be furnished pursuant to this
Section 8.01(g) may be delivered electronically and if so delivered, shall be
deemed furnished on the date (i) on which Holdings, the Borrower posts such
documents, or provides a link thereto, on Holdings or the Borrower’s website on
the Internet at the website address: www.billbarrettcorp.corncom or such
documents are posted on EDGAR, or (ii) on which such documents are posted on
Holdings or the Borrower’s behalf on Intralinks or another relevant website to
which the Administrative Agent and the Lenders have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

(h) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation (other than
capital call notices and communications related thereto), indenture, loan or
credit or other similar agreement, other than this Agreement and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 8.01.

(i) Lists of Purchasers. Concurrently with the delivery of any Reserve Report to
the Administrative Agent pursuant to Section 8.12, a list of Persons purchasing
Hydrocarbons from the Borrower or any Subsidiary accounting for at least 80% of
the revenues resulting from the sale of all Hydrocarbons in the one-year period
prior to the “as of” date of such Reserve Report.

 

64



--------------------------------------------------------------------------------

(j) Notice of Sales of Oil and Gas Properties. In the event the Borrower or any
Subsidiary intends to sell, transfer, assign or otherwise dispose of any Oil or
Gas Properties or any Equity Interests in any Subsidiary in accordance with
Section 9.12, prior written notice of such disposition, the price thereof and
the anticipated date of closing.

(k) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(l) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event withinat least ten (10) Business Days prior thereto) of any change
(i) in the Borrower or any Guarantor’s corporate name or in any trade name used
to identify such Person in the conduct of its business or in the ownership of
its Properties, (ii) in the location of the Borrower or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower or any
Guarantor’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Borrower or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower or any
Guarantor’s federal taxpayer identification number.

(m) Production Report and Lease Operating Statements. Within 60 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

(n) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other organic document of
Holdings, the Borrower or any Subsidiary.

(o) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of Holdings, the Borrower or any Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against the Borrower or any Affiliate thereof not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
previously disclosed to the Lenders that, if adversely determined, could
reasonably be expected to result in liability in excess of $15,000,000;

 

65



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Borrower and its Subsidiaries in an aggregate amount
exceeding $1,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. TheHoldings and the Borrower will,
and will cause each Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.

Section 8.04 Payment of Obligations. TheHoldings and the Borrower will, and will
cause each Subsidiary to, pay its obligations, including Tax liabilities of
Holdings, the Borrower and all of its Subsidiaries before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Holdings, the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any material Property of
Holdings, the Borrower or any Subsidiary.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each Subsidiary to, do and perform every act and
discharge all of the obligations to be performed and discharged by them under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified.

Section 8.06 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Subsidiary to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.

 

66



--------------------------------------------------------------------------------

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

(e) operate its Oil and Gas Properties and other material Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Properties and
other material Properties to be operated in accordance with the practices of the
industry and in material compliance with all applicable contracts and agreements
and in compliance in all material respects with all Governmental Requirements.

(f) to the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this
Section 8.06.

Section 8.07 Insurance. TheHoldings and the Borrower will, and will cause each
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will endeavor
to give at least 30 days prior notice of any cancellation to the Administrative
Agent.

Section 8.08 Books and Records; Inspection Rights. TheHoldings and the Borrower
will, and will cause each Subsidiary to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. TheHoldings and the
Borrower will, and will cause each Subsidiary to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its Properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested on an individual and
aggregate basis.

Section 8.09 Compliance with Laws. TheHoldings and the Borrower will, and will
cause each Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.10 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which could be reasonably expected to have a Material Adverse Effect; (ii) not
dispose of or otherwise release, and shall cause each Subsidiary not to dispose
of

 

67



--------------------------------------------------------------------------------

or otherwise release, any oil, oil and gas waste, hazardous substance, or solid
waste on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Subsidiary to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and its Subsidiaries’ obligations under this
Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five Business Days of
the occurrence of a triggering event, notify the Administrative Agent in writing
of any threatened action, investigation or inquiry by any Governmental Authority
or any threatened demand or lawsuit by any landowner or other third party
against the Borrower or its Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any applicable Environmental Laws
(excluding routine testing and corrective action) if the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $10,000,000, not fully covered by insurance,
subject to normal deductibles.

(c) The Borrower will, and will cause each Subsidiary to, undertake reasonable
environmental audits and tests in accordance with reasonable industry standards
upon the request of the Administrative Agent no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority).

Section 8.11 Further Assurances.

(a) TheHoldings and the Borrower at itstheir expense will, and will cause each
Subsidiary to, promptly execute and deliver to the Administrative Agent all such
other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of Holdings and the Borrower or
any Subsidiary, as the case may be, in the Loan Documents, including the Notes,
or to further evidence and more fully describe the collateral intended as
security for the Indebtedness, or to correct any omissions in this Agreement or
the Security Instruments, or to state more fully the obligations secured
therein, or to perfect, protect or preserve any Liens created pursuant to this
Agreement or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the reasonable discretion of the
Administrative Agent, in connection therewith.

 

68



--------------------------------------------------------------------------------

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Mortgaged Property without the signature of the Borrower or any
other Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.

Section 8.12 Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing
September 1, 2010, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report. The Reserve Report as of December 31 of each year
shall be prepared by one or more Approved Petroleum Engineers or by or under the
supervision of the chief engineer of the Borrower and audited or reviewed by one
or more Approved Petroleum Engineers, and all other Reserve Reports shall be
prepared by or under the supervision of the chief engineer of the Borrower and
otherwise in a manner consistent with the preceding December 31st Reserve
Report. Each Reserve Report prepared by or under the supervision of the chief
engineer of the Borrower shall be certified by the chief engineer to be true and
accurate in all material respects and to have been prepared in accordance with
the procedures used in the immediately preceding December 31 Reserve Report.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate in all material respects and to have been
prepared in accordance with the procedures used in the immediately preceding
December 31 Reserve Report. For any Interim Redetermination requested by the
Administrative Agent or the Borrower pursuant to Section 2.07(b), the Borrower
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than
forty-five (45) days following the receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower or its Subsidiaries owns good and defensible
title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 7.18 with respect to its Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower or any Subsidiary to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Oil and Gas Properties having a value in excess of
$1,000,000 have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on Schedule
7.19 had such agreement been in effect on the date hereof and (vi) attached
thereto is a schedule of the Oil and Gas Properties evaluated by such Reserve
Report that are Mortgaged Properties and demonstrating the percentage of the
Borrowing Base that the value of such Mortgaged Properties represent.

Section 8.13 Title Information.79

 

79  Section 8.13 amended by the 3rd Amendment.

 

69



--------------------------------------------------------------------------------

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance reasonably acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, reasonably
satisfactory title information on at least 80% of the total value of the proved
Oil and Gas Properties evaluated by such Reserve Report.

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least 80% of the value of the proved Oil and Gas Properties
evaluated by such Reserve Report.

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the value of the proved Oil and Gas Properties
evaluated in the most recent Reserve Report, such default shall not be a
Default, but instead the Administrative Agent and/or the Super-Majority Lenders
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of the remedy by the Administrative Agent
or the Lenders. To the extent that the Administrative Agent or the
Super-Majority Lenders are not satisfied with title to any Mortgaged Property
after the 60-day period has elapsed, such unacceptable Mortgaged Property shall
not count towards the 80% requirement, and the Administrative Agent may send a
notice to the Borrower and the Lenders that the then outstanding Borrowing Base
shall be reduced by an amount as determined by the Super-Majority Lenders to
cause the Borrower to be in compliance with the requirement to provide
acceptable title information on 80% of the value of the proved Oil and Gas
Properties. This new Borrowing Base shall become effective immediately after
receipt of such notice.

Section 8.14 Additional Collateral; Additional Guarantors.80

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 80% of the total value of the proved Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
80% of such total value, then the Borrower shall, and shall cause its
Subsidiaries to, promptly, but in any event no later than 60 days, after the
date such Reserve Report is delivered to the Administrative Agent, grant to the
Administrative Agent as security for the Indebtedness a first-priority Lien
interest (subject only to Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on additional Oil and Gas Properties not already subject to a
Lien of the Security Instruments such that after giving effect thereto, the
Mortgaged Properties will represent at least 80% of such total value. All

 

80 

Section 8.14 amended by the 1st Amendment.

 

70



--------------------------------------------------------------------------------

such Liens will be created and perfected by and in accordance with the
provisions of deeds of trust, security agreements and financing statements or
other Security Instruments, all in form and substance reasonably satisfactory to
the Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 8.14(b).81

(b) The Borrower shall cause each Domestic Subsidiary (other than any Subsidiary
classified as such based on the Borrower or any Subsidiary being a general
partner thereof, unless such Subsidiary is a Wholly-Owned Subsidiary), promptly,
but in any event no later than 60 days after such Domestic Subsidiary becomes
such, to guarantee the Indebtedness pursuant to the Guaranty Agreement. In
connection with any such guaranty, the Borrower shall, or shall cause such
Domestic Subsidiary to, promptly, but in any event no later than 60 days, after
such Domestic Subsidiary becomes such, (A) execute and deliver a supplement to
the Guaranty Agreement executed by such Domestic Subsidiary, (B) pledge all of
the Equity Interests of such Domestic Subsidiary (including, without limitation,
delivery of original stock certificates evidencing the Equity Interests of such
Domestic Subsidiary, together with an appropriate undated stock powers for each
certificate duly executed in blank by the registered owner thereof) and
(C) execute and deliver such other additional closing documents, certificates
and legal opinions as shall reasonably be requested by the Administrative Agent.

(c) In the event that the Borrower or any Domestic Subsidiary becomes the owner
of a Foreign Subsidiary, then the Borrower shall, or shall cause such Domestic
Subsidiary to promptly, but in any event no later than 60 days after such
Foreign Subsidiary becomes so owned, (A) execute and deliver a supplement to the
Guaranty Agreement executed by the Borrower or such Domestic Subsidiary,
(B) pledge 65% of all the Equity Interests of such Foreign Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing such Equity Interests of such Foreign Subsidiary, together with
appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

(d) Any Person that must guarantee the Indebtedness in order for the Borrower to
be in compliance with Section 9.04(b)(ii)(A)(4) shall guarantee the Indebtedness
pursuant to the Guaranty Agreement. In connection with any such guaranty, the
Borrower shall, or shall cause such Person to, promptly, but in any event no
later than 60 days after the date required thereby, (A) execute and deliver a
supplement to the Guaranty Agreement executed by such Person, and (B) execute
and deliver such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent. If at any
time such Person is not otherwise required to guarantee the Indebtedness
hereunder (whether pursuant to the other provisions of this Section 8.14 or
otherwise) or under any other Loan Document, then upon receipt by the
Administrative Agent of evidence satisfactory to it that such Person has been
fully and finally released from its guarantee obligations in respect of the
Permitted Debt, such person shall be released from its guarantee obligations
with respect to the Indebtedness and the Administrative Agent shall, at the sole
cost and expense of the Borrower, execute such further documents and do all such
further acts so as to reasonably evidence such release.

(e) Holdings shall (i) guarantee the Indebtedness pursuant to the Guaranty
Agreement, (ii) provide such documents and instruments as may be necessary to
provide perfected security interests on its Property in favor of the
Administrative Agent in accordance with the Guaranty Agreement, (iii) pledge all
of the Equity Interests of the Borrower (including, without limitation, delivery
of original stock certificates evidencing the Equity Interests of the Borrower,
together with an appropriate undated stock powers for each certificate duly
executed in blank by Holdings) and (iv) execute and deliver such other
additional closing documents, certificates and legal opinions in connection
therewith as shall reasonably be requested by the Administrative Agent.

 

81 

Section 8.14(a) amended by the 3rd Amendment.

 

71



--------------------------------------------------------------------------------

Section 8.15 ERISA Compliance . TheHoldings and the Borrower will promptly
furnish and will cause the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent (i) promptly after the filing thereof with
the United States Secretary of Labor, the Internal Revenue Service or the PBGC,
copies of each annual and other report with respect to each Plan or any trust
created thereunder, (ii) promptly upon becoming aware of the occurrence of any
ERISA Event or of any “prohibited transaction,” as described in section 406 of
ERISA or in section 4975 of the Code, in connection with any Plan or any trust
created thereunder, a written notice signed by the President or the principal
Financial Officer, the Subsidiary or the ERISA Affiliate, as the case may be,
specifying the nature thereof, what action Holdings, the Borrower, the
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and
(iii) promptly upon receipt thereof, copies of any notice of the PBGC’s
intention to terminate or to have a trustee appointed to administer any Plan.
With respect to each Plan (other than a Multiemployer Plan), Holdings and the
Borrower will, and will cause each Subsidiary and ERISA Affiliate to,
(i) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any lien, all of
the contribution and funding requirements of section 412 of the Code and of
section 302 of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely
manner, without incurring any late payment or underpayment charge or penalty,
all premiums required pursuant to sections 4006 and 4007 of ERISA.82

Section 8.16 Anti-Corruption Laws and Sanctions. TheHoldings and the Borrower
will maintain in effect and enforce policies and procedures designed to ensure
compliance by Holdings, the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.83

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents (other than indemnity obligations not yet due
and payable of which the Borrower has not received a notice of potential claim)
have been paid in full and all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank have been made) have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:84

Section 9.01 Financial Covenants.

(a) Ratio of Total Debt to EBITDAX. Except with respect to any date of
determination during the period beginning on September 30, 2015 through and
including March 31, 2018, the Borrower will not, as of any date of
determination, permit itsHoldings’s ratio of Total Debt as of such day to
EBITDAX for the most recent four fiscal quarters for which financial statements
are available to be greater than 4.0 to 1.0.85

 

82  Section 8.15 amended by the 3rd Amendment.

83  Section 8.16 added by the 3rd Amendment.

84  Article IX lead-in paragraph amended by the 3rd Amendment.

85  Section 9.01(a) amended by the 4th Amendment.

 

72



--------------------------------------------------------------------------------

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, itsHoldings’s ratio of (i) consolidated current assets
(including the unused amount of the total Commitments, but excluding non-cash
assets under ASC Topic 815, formerly FAS 133) to (ii) consolidated current
liabilities (excluding non-cash obligations under ASC Topic 815, formerly FAS
133, that may be classified as current liabilities) to be less than 1.0 to 1.0.

(c) Ratio of Senior Secured Debt to EBITDAX. With respect to any date of
determination during the period beginning on September 30, 2015 through and
including March 31, 2018, the Borrower will not, as of any date of
determination, permit itsHoldings’s ratio of Senior Secured Debt as of such day
to EBITDAX for the most recent four fiscal quarters for which financial
statements are available to be greater than 2.5 to 1.0.86

(d) Interest Coverage Ratio. With respect to any fiscal quarter ending during
the period beginning on September 30, 2015 through and including March 31, 2018
the Borrower will not, as of any date of determination, permit itsHoldings’s
ratio of (i) EBITDAX for the four fiscal quarters ending on the last day of such
fiscal quarter to (ii) Interest Expense for the four fiscal quarters ending on
such date to be less than 2.5 to 1.0.87

Section 9.02 Debt. The Borrower will not, and will not permit any Subsidiary to,
incur, create, assume or suffer to exist any Debt, except:

(a) the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

(b) Debt of the Borrower and its Subsidiaries existing on the First Amendment
Effective Date and set forth on Schedule 9.02 attached hereto and any Permitted
Refinancing Debt in respect thereof.88

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than one
hundred twenty (120) days past the date of invoice or delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP.

(d) Debt under Capital Leases not to exceed $100,000,000 in the aggregate at any
one time outstanding.89

(e) Debt associated with worker’s compensation claims, performance, bid, surety
or similar bonds or surety obligations required by Governmental Requirements or
third parties in connection with the operation of the Oil and Gas Properties.

 

86  Section 9.01(c) added by the 4th Amendment.

87  Section 9.01(d) added by the 4th Amendment.

88  Amended by the 1st Amendment.

89  Amended by the 1st Amendment.

 

73



--------------------------------------------------------------------------------

(f) intercompany Debt between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(g); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of its Wholly-Owned Subsidiaries, and, provided
further, that any such Debt owed by either the Borrower or a Guarantor shall be
subordinated to the Indebtedness on terms set forth in the Guaranty Agreement.

(g) endorsements of negotiable instruments for collection in the ordinary course
of business.

(h) Permitted Debt incurred after the First Amendment Effective Date, the
principal amount of which does not exceed $750,000,000 in the aggregate at any
one time outstanding and any guarantees thereof; provided that, except to the
extent such Permitted Debt constitutes Permitted Refinancing Debt, (i) the
Borrower shall furnish notice to the Administrative Agent of such Permitted Debt
contemporaneously with the incurrence of such Debt, (ii) at the time of
incurring such Permitted Debt (A) no Default has occurred and is then continuing
and (B) no Default would result from the incurrence of such Permitted Debt after
giving effect to the incurrence of such Permitted Debt (and any concurrent
repayment of Debt with the proceeds of such incurrence), (iii) the incurrence of
such Permitted Debt (and any concurrent repayment of Debt with the proceeds of
such incurrence) would not result in the total Revolving Credit Exposure
exceeding the Borrowing Base after giving effect to any adjustment in the
Borrowing Base pursuant to Section 2.07(e), (iv) such Permitted Debt does not
have any scheduled amortization prior to the date which is one year after the
Maturity Date, (v) such Permitted Debt does not have a scheduled maturity sooner
than the date which is one year after the Maturity Date, and (vi) concurrently
with the incurrence of such Permitted Debt (except to the extent such Permitted
Debt constitutes Permitted Refinancing Debt issued in exchange for or to Redeem
or otherwise refinance outstanding Permitted Debt), the Borrowing Base is
adjusted pursuant to Section 2.07(e).90

(i) other Debt not to exceed $75,000,000 in the aggregate at any one time
outstanding.91

Section 9.03 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens.

(c) Liens securing Capital Leases permitted by Section 9.02(d) but only on the
Property under lease.

(d) Liens on Letters of Credit issued hereunder pledged to secure obligations
under any Swap Agreement permitted by Section 9.18 in an aggregate amount at any
time not to exceed $35,000,000.

(e) Liens on Property not constituting collateral for the Indebtedness and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this
Section 9.03(e) shall not exceed $35,000,000 at any time.

 

90  Amended by the 1st Amendment.

91  Amended by the 1st Amendment.

 

74



--------------------------------------------------------------------------------

Section 9.04 Dividends, Distributions and Redemptions; Repayment of Permitted
Debt.92

(a) Restricted Payments. The BorrowerHoldings will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
(i) the BorrowerHoldings may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (ii) the Borrower and Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests,
(iii) so long as no Event of Default has occurred and is continuing, the
BorrowerHoldings may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
BorrowerHoldings and its Subsidiaries and (iv) so long as no Event of Default
has occurred and is continuing on the related date of declaration of dividend or
date notice of Redemption is given (or, if such dividend declaration date or
Redemption notice date is more than 60 days prior to the related dividend
payment date or Redemption date, such dividend payment date or Redemption date)
and on the related dividend payment date or Redemption date the Revolving Credit
Exposures do not exceed the Borrowing Base then in effect, the BorrowerHoldings
may pay cash dividends in respect of common shares of its Equity Interests
and/or Redeem all or a portion of the Convertible Notes if after giving pro
forma effect to such cash dividend and/or Redemption the sum of (a) the unused
portion of the Commitments and (b) unencumbered cash and Investments under
Section 9.05(c) through Section 9.05(f) exceeds (A) except during any fiscal
quarter ending during the period beginning on September 30, 2015 through and
including March 31, 2018, 20% of the Borrowing Base then in effect and
(B) during any fiscal quarter ending during the period beginning on
September 30, 2015 through and including March 31, 2018, the greater of
(x) $100,000,000 and (y) 20% of the Borrowing Base then in effect.93

(b) Repayment of Permitted Debt; Amendment of Permitted Debt Documents. The
Borrower will not, and will not permit any Subsidiary to, prior to the date that
is one year after the Maturity Date: (i) call, make or offer to make any
voluntary or optional Redemption of or otherwise voluntarily or optionally
Redeem (whether in whole or in part) any Permitted Debt, except (A) to the
extent constituting a Redemption, the conversion of Permitted Debt into common
stock of the BorrowerHoldings and, in connection therewith, the settlement in
cash of any Permitted Debt required to avoid the issuance of fractional shares
of common stock, (B) if after giving pro forma effect to such Redemption the sum
of (1) the unused portion of the Commitments and (2) unencumbered cash and
Investments under Section 9.05(c) through Section 9.05(f) exceeds (x) except
during any fiscal quarter ending during the period beginning on September 30,
2015 through and including March 31, 2018, 20% of the Borrowing Base then in
effect and (y) during any fiscal quarter ending during the period beginning on
September 30, 2015 through and including March 31, 2018, the greater of
(I) $100,000,000 and (II) 20% of the Borrowing Base then in effect, with the
cash proceeds from and in an amount no greater than the amount of such cash
proceeds of (1) an Equity Offering, (2) Permitted Debt or Permitted Refinancing
Debt or (32) any asset sale to the extent not required by this Agreement to be
applied to repayment of Indebtedness and a concurrent reduction in the
Commitments or (C) any Redemption of the Convertible Notes in an amount not to
exceed an aggregate principal amount of $579,100; (ii) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Permitted Debt Documents with respect
to any Permitted Debt if (A) the effect thereof is (1) to shorten its maturity
or average life, (2) to require any payment of principal thereof (except
payments permitted by Section 9.04(b)(i)), (3) to increase the rate of interest
payable in cash so that the aggregate of all such interest payable in cash
exceeds market rates then in effect (and for purposes of this clause original
issue discount and Equity Interests issued to the holders of such Debt as
consideration for

 

92  Amended by the 1st Amendment.

93 

Section 9.04(a) amended by the 4th Amendment.

 

75



--------------------------------------------------------------------------------

the acceptance of such Debt shall not constitute interest) plus an additional
default rate not to exceed 2% per annum or shorten any period for payment of any
such cash interest or modify the method of calculating the interest rate or
(4) to add any guarantor or surety, unless such guarantor or surety also
guarantees the Indebtedness pursuant to the Guaranty Agreement and each of the
Borrower and such guarantor or surety otherwise complies with Section 8.14(d),
(B) such action requires the payment of a consent, amendment, waiver or other
similar fee in excess of 2.5% in any 12-month period, (C) such action adds
covenants or defaults to the extent more restrictive, taken as a whole, than
those contained in this Agreement and the other Loan Documents unless the
Borrower and Guarantors shall have executed and delivered a contemporaneous
amendment to this Agreement and the other Loan Documents to make comparable
changes to this Agreement or the other Loan Documents or (D) such action secures
any such Debt; or (iii) designate any Debt (other than obligations of Holdings,
the Borrower and Subsidiaries pursuant to the Loan Documents) as “Designated
Senior Indebtedness” or “Designated Guarantor Senior Indebtedness” or give any
such other Debt any other similar designation for the purpose of the Permitted
Debt Documents.94

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a) Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05.

(b) accounts receivable arising in the ordinary course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(d) commercial paper maturing within one year from the date of creation thereof
rated no lower than A2 or P2 by S&P or Moody’s, respectively.

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively or, in the case of any Foreign Subsidiary, a
bank organized in a jurisdiction in which the Foreign Subsidiary conducts
operations having assets in excess of $500,000,000 (or its equivalent in another
currency).

(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g) Investments (i) made by the Borrower in or to the Guarantors, (ii) made by
any Subsidiary in or to the Borrower or any Guarantor; (iii) made by the
Borrower or any Subsidiary in or to any Domestic Subsidiary that is not a
Guarantor plus amounts invested under Section 9.05(h) in an aggregate amount at
any one time outstanding not to exceed $50,000,000, and (iv) made by the
Borrower or any Subsidiary in or to any Foreign Subsidiary in an aggregate
amount at any one time outstanding not to exceed $50,000,000.

 

94  Section 9.04(b)(i)(B) amended by the 4th Amendment.

 

76



--------------------------------------------------------------------------------

(h) subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities or joint ventures (each a “Venture”) entered into by the
Borrower or a Subsidiary with others in the ordinary course of business;
provided that (i) any such Venture is engaged either exclusively in (1) oil and
gas exploration, development and production associated with the Borrower’s or
its Subsidiary’s Oil and Gas Properties or (2) constructing and operating
gathering and pipeline systems, treatment or processing facilities, compression
facilities and other related facilities for the treatment, transportation or
storage of Hydrocarbons on the Borrower’s Oil and Gas Properties, (ii) the
interest in such Venture is acquired in the ordinary course of business and on
fair and reasonable terms and (iii) such Venture interests acquired and capital
contributions made (valued as of the date such interest was acquired or the
contribution made) do not exceed, in the aggregate at any time outstanding, an
amount equal to $100,000,000.

(i) subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America and Canada.

(j) entry into operating agreements, working interests, royalty interests,
mineral leases, processing agreements, farm-out agreements, contracts for the
sale, transportation or exchange of oil and natural gas, unitization agreements,
pooling arrangements, area of mutual interest agreements, production sharing
agreements or other similar or customary agreements, transactions, properties,
interests or arrangements, and Investments and expenditures in connection
therewith or pursuant thereto, in each case made or entered into in the ordinary
course of the oil and gas business, excluding, however, Investments in other
Persons; provided, however, that none of the foregoing shall involve the
incurrence of any Debt not permitted by Section 9.02.

(k) loans and advances to directors, officers and employees permitted by
applicable law not to exceed $3,500,000 in the aggregate at any time.

(l) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any Subsidiary as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of its Subsidiaries.

(m) other Investments not to exceed $75,000,000 in the aggregate at any time.95

Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries.
Neither the Borrower nor any Subsidiary will allow any material change to be
made in the character of its business as an independent oil and gas exploration
and production company. From and after the date hereof, the Borrower and its
Subsidiaries will not acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties not located within the geographical boundaries of the United
States and Canada.

Section 9.07 Limitation on Leases. Neither the Borrower nor any Subsidiary will
create, incur, assume or suffer to exist any obligation for the payment of rent
or hire of Property of any kind whatsoever (real or personal but excluding
Capital Leases and leases of Hydrocarbon Interests), under leases or lease
agreements which would cause the aggregate amount of all payments made by the
Borrower and the Subsidiaries pursuant to all such leases or lease agreements,
including, without limitation, any residual payments at the end of any lease, to
exceed $50,000,000 in any period of twelve consecutive calendar months during
the life of such leases.

 

95  Amended by the 1st Amendment.

 

77



--------------------------------------------------------------------------------

Section 9.08 Proceeds of Notes. The Borrower will not permit the proceeds of the
Notes to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

Section 9.09 ERISA Compliance. TheHoldings, the Borrower and the Subsidiaries
will not at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i) or
(1) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code, if either of which would have a Material Adverse Effect.

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any liability of the Borrower, a Subsidiary or any ERISA
Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto if such failure could
reasonably be expected to have a Material Adverse Effect.

(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
failure to satisfy minimum funding obligations within the meaning of section 302
of ERISA or section 412 of the Code, whether or not waived, with respect to any
Plan which exceeds $5,000,000.96

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Borrower, a
Subsidiary or any ERISA Affiliate which is regulated under Title IV of ERISA to
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in section 4041 of ERISA.

(f) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower or a Subsidiary or with respect to any ERISA Affiliate of the Borrower
or a Subsidiary if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA

 

96 

Section 9.09(d) amended by the 3rd Amendment.

 

78



--------------------------------------------------------------------------------

under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities by any amount in excess of $5,000,000.

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that the Borrower, a Subsidiary or
any ERISA Affiliate is required to provide security to such Plan under section
401(a)(29) of the Code.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, neither the Borrower nor any Subsidiary will discount or sell (with
or without recourse) to any other Person that is not the Borrower or a Guarantor
any of its notes receivable or accounts receivable.

Section 9.11 Mergers, Etc. Neither the Borrower nor any Subsidiary will merge
into or with or consolidate with any other Person, or sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person (any such transaction, a
“consolidation”); provided that:

(a) The Borrower may merge with or into Holdings and any Subsidiary may
participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving Person) or any other Subsidiary that is a
Domestic Subsidiary (provided that if one of such parties to the consolidation
is a Foreign Subsidiary, such Domestic Subsidiary shall be the continuing or
surviving Person) or with any Guarantor (provided that the surviving Person is a
Guarantor or becomes a Guarantor under Section 8.14(b)), and if one of such
Subsidiaries is a Wholly-Owned Subsidiary, then the surviving Person shall be a
Wholly-Owned Subsidiary; and

(b) (any Foreign Subsidiary of the Borrower may participate in a consolidation
with any one or more Foreign Subsidiaries; provided that if one of such Foreign
Subsidiaries is a Wholly-Owned Subsidiary, the survivor shall be a Wholly-Owned
Subsidiary.

Section 9.12 Sale of Properties. The Borrower will not, and will not permit any
Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any Property
except for (a) the sale of Hydrocarbons in the ordinary course of business;
(b) farmouts of undeveloped acreage and assignments in connection with such
farmouts; (c) the sale or transfer of equipment that is no longer necessary for
the business of the Borrower or such Subsidiary or is replaced by equipment of
at least comparable value and use; (d) the sale or other disposition (including
Casualty Events) of any Oil and Gas Property or any interest therein or any
Subsidiary owning Oil and Gas Properties; provided that (i) with respect to any
portion of such Oil and Gas Properties which are categorized as “proved,
undeveloped”, “proved, developed, non-producing” or “proved, developed,
producing”, 100% of the consideration received in respect of such sale or other

 

79



--------------------------------------------------------------------------------

disposition shall be cash or other Oil and Gas Properties then similarly
classified, (ii) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Subsidiary subject of such sale or other
disposition (as reasonably determined by the board of directors of the Borrower
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to that effect),
(iii) if such sale or other disposition of Oil and Gas Property or Subsidiary
owning Oil and Gas Properties included in the most recently delivered Reserve
Report during any period between two successive Scheduled Redetermination Dates
has an Engineered Value that, when aggregated with the Swap Termination Value,
will exceed 5% of the amount of the then effective Borrowing Base (in each case,
as reasonably determined by the Administrative Agent), individually or in the
aggregate, then the Borrowing Base shall be reduced, effective immediately upon
such sale or disposition, by an amount equal to the Engineered Value of such Oil
and Gas Properties disposed of (as determined by the Administrative Agent and
confirmed by the Super-Majority Lenders) and (iv) if any such sale or other
disposition is of a Subsidiary owning Oil and Gas Properties, such sale or other
disposition shall include all the Equity Interests of such Subsidiary;
(e) sales, transfers, swaps or exchanges of Oil and Gas Properties or interests
therein which are not then classified as “proved”; and (f) sales and other
dispositions of Properties not regulated by Section 9.12(a) to (e) having a fair
market value not to exceed $25,000,000 during any 6-month period.

Section 9.13 Environmental Matters. The Borrower will not, and will not permit
any Subsidiary to, cause or permit any of its Property to be in violation of, or
do anything or permit anything to be done which will subject any such Property
to any Remedial Work under any applicable Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property where such
violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.

Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) unless such transactions are otherwise permitted
under this Agreement and are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate.

Section 9.15 Subsidiaries. The Borrower shall not, and shall not permit any
Subsidiary to, create or acquire any additional Subsidiary unless the Borrower
gives written notice to the Administrative Agent of such creation or acquisition
and complies with Section 8.14(b) and Section 8.14(c). The Borrower shall not,
and shall not permit any Subsidiary to, sell, assign or otherwise dispose of any
Equity Interests in any Subsidiary except in compliance with Section 9.12(d) or
Section 9.12(e). Neither the Borrower nor any Subsidiary shall have any Foreign
Subsidiaries other than Subsidiaries formed under the laws of Canada.

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property in favor of the Administrative Agent and the Lenders or restricts
any Subsidiary from paying dividends or making distributions to the Borrower or
any Guarantor, or which requires the consent of or notice to other Persons in
connection therewith; provided, however, that the preceding restrictions will
not apply to encumbrances or restrictions arising under or by reason of (a) this
Agreement or the Security Instruments, (b) any leases or licenses or similar
contracts as they affect any Property or Lien subject to a lease or license,
(c) any contract, agreement or understanding creating Liens on Capital Leases
permitted by Section 9.03(c) (but only to the extent related to the Property on
which

 

80



--------------------------------------------------------------------------------

such Liens were created), (d) any restriction with respect to a Subsidiary
imposed pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the equity or Property of such
Subsidiary (or the Property that is subject to such restriction) pending the
closing of such sale or disposition or (e) customary provisions with respect to
the distribution of Property in joint venture agreements.

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower will
not allow gas imbalances, take-or-pay or other prepayments with respect to the
Oil and Gas Properties of the Borrower or any Subsidiary that would require the
Borrower or such Subsidiary to deliver Hydrocarbons at some future time without
then or thereafter receiving full payment therefor to exceed two (2.0) bcf of
gas (on an mcf equivalent basis) in the aggregate.

Section 9.18 Swap Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than

(a) Swap Agreements in respect of

(i) crude oil (A) with an Approved Counterparty and (B) the notional volumes for
which do not exceed,

(1) for the three-year period following the date such Swap Agreement is
executed, the greater of (I) 70% of the reasonably anticipated projected crude
oil production from proved, probable and possible Oil and Gas Properties; and
(II) 80% of the reasonably anticipated projected crude oil production from
proved developed, producing Oil and Gas Properties, and

(2) for periods thereafter to the sixtieth month following the date such Swap
Agreement is executed, 90% of the reasonably anticipated projected crude oil
production from proved developed, producing Oil and Gas Properties, and

(3) no Swap Agreement in respect of crude oil shall have a tenor of greater than
sixty months from the date such Swap Agreement is executed;

(ii) natural gas (A) with an Approved Counterparty and (B) the notional volumes
for which do not exceed,

(1) for the three-year period following the date such Swap Agreement is
executed, the greater of (I) 70% of the reasonably anticipated projected natural
gas production from proved, probable and possible Oil and Gas Properties; and
(II) 80% of the reasonably anticipated projected natural gas production from
proved developed, producing Oil and Gas Properties, and

(2) for periods thereafter to the sixtieth month following the date such Swap
Agreement is executed, 90% of the reasonably anticipated projected natural gas
production from proved developed, producing Oil and Gas Properties, and

(3) no Swap Agreement in respect of natural gas shall have a tenor of greater
than sixty months from the date such Swap Agreement is executed; and

(iii) natural gas liquids (A) with an Approved Counterparty and (B) the notional
volumes for which do not exceed,

 

81



--------------------------------------------------------------------------------

(1) for the three-year period following the date such Swap Agreement is
executed, 70% of the reasonably anticipated projected natural gas liquids to be
processed or recovered, and

(2) for periods thereafter to the sixtieth month following the date such Swap
Agreement is executed, 90% of the reasonably anticipated projected natural gas
liquids to be processed or recovered from proved developed, producing Oil and
Gas Properties, and97

(3) no Swap Agreement in respect of natural gas liquids shall have a tenor of
greater than sixty months from the date such Swap Agreement is executed;

provided, however, that for purposes of this Section 9.18(a), put options and
price floors shall be disregarded.

(iv) The projections in subsections (i), (ii) and (iii) above will be adjusted
as follows: (A) Oil and Gas Properties evaluated in the most recently delivered
Reserve Report shall reflect the actual historical decline profile of such Oil
and Gas Properties and (B) Oil and Gas Properties not evaluated in the most
recently delivered Reserve Report shall reflect a reasonable decline profile
based upon actual historical decline profiles of similar or analogous Oil and
Gas Properties for each month during the period during which such Swap Agreement
is in effect for each of crude oil and natural gas, calculated separately;
provided that if on any date (a “Hedge Reset Date”) the unused amount of the
Commitments is less than 20% of the then effective Borrowing Base, then until
such time, if any, as the unused amount of Commitments is greater than or equal
to 20% of the then effective Borrowing Base, the Borrower and its Subsidiaries
will not enter into new Swap Agreements in respect of crude oil, natural gas or
natural gas liquids if, as a result of such new Swap Agreements, the notional
volume of crude oil, natural gas or natural gas liquids under such Swap
Agreements would exceed 70% of total proved reserves for the twenty four months
following the Hedge Reset Date and 80% of proved developed producing for the
twenty-fifth to sixtieth months after the Hedge Reset Date.

(v) (During any quarterly period, the aggregate notional volumes of all Swap
Agreements which were in effect during such period (other than basis
differential swaps and combinations of swaps which together equate to basis
differential swaps) for each of natural gas, crude oil and natural gas liquids
shall not exceed the actual production volumes for each of natural gas and crude
oil during such period or the actual volumes for natural gas liquids processed
or recovered during such period. If, after the end of any calendar month, the
Borrower determines that the aggregate volume of all commodity Swap Agreements
for which settlement payments in respect of crude oil, natural gas or natural
gas liquids, calculated separately, were calculated in such calendar month
exceeded 100% of actual production of Hydrocarbons or volumes of natural gas
liquids being processed or recovered in such calendar month, then within 15 days
of such determination, the Borrower shall terminate, create off-setting
positions or otherwise unwind existing Swap Agreements such that, at such time,
future hedging volumes will not exceed 100% of reasonably anticipated projected
production in respect of natural gas or crude oil or reasonably anticipated
projected volumes of natural gas liquids being processed or recovered for the
then-current and any succeeding calendar months. In the case of any such
offsetting positions, both the initial position and the offsetting position
shall be disregarded for purposes of determining compliance with subsections
(i), (ii) and (iii) above.

 

97  Section 9.18(a)(iii)(2) amended by 3rd Amendment.

 

82



--------------------------------------------------------------------------------

(b) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows:

(i) Swap Agreements effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed 50% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a fixed rate, and

(ii) Swap Agreements effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 75% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate; and

(c) Swap Agreements in effect prior to the Effective Date or which are
thereafter approved in accordance with the policies and procedures authorized by
the Borrower’s board of directors from time to time.

In no event shall any Swap Agreement (i) contain any requirement, agreement or
covenant for the Borrower or any Subsidiary to post collateral or margin to
secure their obligations under such Swap Agreement or to cover market exposures
except to the extent permitted by Section 9.03(d) or (ii) be entered into for
speculative purposes. Concurrently with the delivery of each Reserve Report, the
Borrower will furnish a projection of its reasonably anticipated projection of
natural gas and crude oil (which shall reflect the adjustments referred to
above) for the 36-month period commencing with the end of the calendar month
during which the associated Reserve Report is delivered. The Borrower may
supplement or update such projections at any time without any obligation to do
so (but subject to the representation contained in Section 7.11).

During any quarterly period, the aggregate notional volumes of all Swap
Agreements which were in effect during such period (other than basis
differential swaps) for each of natural gas and crude oil shall not exceed the
actual production volumes for each of natural gas and crude oil during such
period.

Section 9.19 Swap Agreement Termination. Except upon the terms provided under
Section 2.07(c), the Borrower shall maintain the hedged positions established
pursuant to Swap Agreements used to calculate the then effective Borrowing Base
and, except as may result from terminations, the creating of offsetting
positions or the unwinding of Swap Agreements as contemplated by
Section 9.18(a)(v), shall neither assign, terminate or unwind any such Swap
Agreements nor sell any Swap Agreements if the effect of such action (when taken
together with any other Swap Agreements executed contemporaneously with the
taking of such action) would have the effect of canceling its positions under
such Swap Agreements; provided that notwithstanding the foregoing, the Borrower
may assign, terminate or unwind Swap Agreements with the effect of canceling its
position if it provides not less than 10 Business Days prior written notice of
such intent to the Administrative Agent and the Lenders, and concurrently with
such notice the Super-Majority Lenders shall have the right to adjust the
Borrowing Base by giving written notice to the Borrower to reflect the effect on
the Borrowing Base of such action; provided further that notwithstanding the
foregoing, the Borrower may assign, terminate or unwind such Swap Agreements
during any period between two successive Scheduled Redetermination Dates to the
extent that the sum of the Swap Termination Value and the fair marketEngineered
vValue of any sales or dispositions of Oil and Gas Properties pursuant to
Section 9.12(d)(iii) during such period will not exceed 5% of the then effective
Borrowing Base without the consent of the Administrative Agent or the Lenders.

Section 9.20 Anti-Corruption Laws and Sanctions. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall not
permit its Subsidiaries and its or their respective directors, officers,
employees and agents to use, the proceeds of any Borrowing or

 

83



--------------------------------------------------------------------------------

Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.98

Section 9.21 Passive Holdco Status of Holdings. Holdings shall not engage in any
operating or business activities; provided that the following and activities
incidental thereto shall be permitted in any event: (a) its ownership of the
Equity Interests of the Borrower and activities incidental thereto, (b) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (c) the performance of its
obligations with respect to the Loan Documents and any other Debt, (d) any
activities related to the maintenance of its public securities or maintenance of
its status as a public company, (e) payment of dividends in accordance with the
terms of this Agreement, making contributions to the capital of the Borrower and
guaranteeing the obligations of the Borrower or any Subsidiary to the extent the
obligations guaranteed are permitted under this Agreement (f) participating in
tax, accounting and other administrative matters as a member of the consolidated
group of Holdings and the Borrower, (g) holding any cash incidental to any
activities permitted under this Section, (h) providing indemnification to
officers, managers and directors and (i) any activities incidental to the
foregoing. Holdings shall not (x) incur any Liens other than those for the
benefit of the Indebtedness, (y) own any Equity Interests other than those of
the Borrower or (z) incur any Debt except pursuant to the Loan Documents or any
Guarantee by Holdings of Debt of the Borrower and the Subsidiaries that would
otherwise be permitted under this Section.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for payment or prepayment thereof or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days.

(c) any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect when made or deemed made.

(d) Holdings, the Borrower or any Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.01(h),
Section 8.01(1), Section 8.02, Section 8.03, Section 8.12, Section 815 or in
Article IX.

 

98  Section 9.20 added by the 3rd Amendment.

 

84



--------------------------------------------------------------------------------

(e) Holdings, the Borrower or any Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of 30 days after the earlier to occur of (A) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (B) a Responsible Officer of the Borrower or such Subsidiary
otherwise becoming aware of such default.

(f) Holdings, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Debt, when and as the same shall become due and payable.

(g) any event or condition occurs that results in any Material Debt becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any
Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the Redemption thereof or any offer
to Redeem to be made in respect thereof, prior to its scheduled maturity or
require Holdings, the Borrower or any Subsidiary to make an offer in respect
thereof

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 30 days or an order or decree approving
or ordering any of the foregoing shall be entered.

(i) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

(j) Holdings, the Borrower or any Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due.

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Holdings, the Borrower or any Subsidiary to enforce any
such judgment.

 

85



--------------------------------------------------------------------------------

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated, or cease to create
a valid and perfected Lien of the priority required thereby on any of the
collateral purported to be covered thereby, except to the extent permitted by
the terms of this Agreement, or the Borrower or any Subsidiary or any of their
Affiliates shall so state in writing.

(m) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of Holdings, the Borrower
and its Subsidiaries in an aggregate amount exceeding (i) $5,000,000 in any year
or (ii) $10,000,000 for all periods.

(n) a Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent shall,
at the request of the Majority Lenders, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.08(j)), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor. Notwithstanding the foregoing,
no amount received from any Guarantor (including from the liquidation or other
disposition of collateral pledged by such Guarantor) shall be applied to any
Excluded Swap Obligation of such Guarantor.99

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied: first, to reimbursement of expenses
and indemnities provided for in this Agreement and the Security Instruments;
second, to accrued interest on the Notes; third, to fees; fourth, pro rata to
principal outstanding on the Notes and Indebtedness referred to in Clause (b) of
the definition of Indebtedness owing to a Lender or an Affiliate of a Lender;
fifth, to any other Indebtedness; sixth, to serve as cash collateral to be held
by the Administrative Agent to secure the LC Exposure; and any excess shall be
paid to the Borrower or as otherwise required by any Governmental Requirement.

 

99  Section 10.02 amended by the 3rd Amendment.

 

86



--------------------------------------------------------------------------------

ARTICLE XI

THE AGENTS

Section 11.01 Appointment; Powers. Each of the Lenders and each Issuing Bank
hereby irrevocably (subject to Section 11.06) appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Holdings, the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent specifically required to be to the Administrative Agent’s
satisfaction, (vi) the existence, value, perfection or priority of any
collateral security or the financial or other condition of Holdings, the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Majority Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) and in all
cases the Administrative Agent shall be fully justified in failing or refusing
to act hereunder or under any other Loan Documents unless it shall (a) receive
written instructions from the Majority Lenders or the Lenders, as applicable,
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.02) specifying the action to be
taken and (b) be indemnified to its satisfaction by the Lenders against any and
all liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action. The instructions as aforesaid and any action
taken or failure to act pursuant thereto by the Administrative Agent shall be
binding on all of the Lenders. If a Default has occurred and is continuing, then
the Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such

 

87



--------------------------------------------------------------------------------

action, with respect to such Default as it shall deem advisable in the best
interests of the Lenders. In no event, however, shall the Administrative Agent
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement, the Loan Documents or
applicable law. If a Default has occurred and is continuing, neither the
Syndication Agents nor the Documentation Agents shall have any obligation to
perform any act in respect thereof. No Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Majority
Lenders or the Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 12.02), and
otherwise no Agent shall be liable for any action taken or not taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own
gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and each Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Agents may deem and treat the
payee of any Note as the holder thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent in good faith after due
inquiry. The Administrative Agent and any such sub-agent may perform any and all
its duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding Sections of this Article XI
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 11.06 Resignation or Removal of Agents. Subject to the appointment and
acceptance of a successor Agent as provided in this Section 11.06, any Agent may
resign at any time by notifying the Lenders, each Issuing Bank and the Borrower,
and any Agent may be removed at any time with or without cause by the Majority
Lenders. Upon any such resignation or removal, the Majority Lenders shall have
the right, in consultation with and upon the approval of the Borrower (so long
as no Event of Default has occurred and is continuing), which approval shall not
be unreasonably withheld, to appoint a successor. If no successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders and each Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

 

88



--------------------------------------------------------------------------------

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with Holdings, the Borrower or any Subsidiary or other
Affiliate thereof as if it were not an Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by Holdings, the Borrower or any of its
Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of
Holdings, the Borrower or its Subsidiaries. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent or the Arranger shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of Holdings,
the Borrower (or any of its Affiliates) which may come into the possession of
such Agent or any of its Affiliates. In this regard, each Lender acknowledges
that Vinson & ElkinsSimpson Thacher & Bartlett LLP .L.P. is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent otherwise expressly stated in any legal opinion or any Loan Document.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with the Loan Documents and the matters
contemplated therein.

Section 11.09 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
release any collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents. Each Lender and each Issuing Bank hereby authorizes
the Administrative Agent to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.

Section 11.10 The Arranger, the Syndication Agents and the Documentation Agents.
The Arranger, the Syndication Agents and the Documentation Agents shall have no
duties, responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in their
capacity as Lenders hereunder.

 

89



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 1099 18th Street, Suite 2300, Denver, Colorado
80202, Attention of Robert W. Howard, ChiefWilliam M. Crawford, Senior Vice
President, Treasury and Financiale Officer (Telecopy No. (303) 291-0420), with a
copy to the attention of Kenneth A. Wonstolen, Senior Vice President-General
Counsel (Telecopy No. (303) 291-0420);

(ii) if to the Administrative Agent, or to JPMorgan Chase Bank, N.A., as the
Issuing Bank, to JPMorgan Chase Bank, N.A., Mid-Corp Loan Administration, 10
South Dearborn, Floor 07, Chicago, Illinois 60603-2003, Attention of Teresita R.
Siao (Facsimile No. 312-385-7096), with a copy to JPMorgan Chase Bank, N.A., 712
Main Street, Floor 8 South, Houston, Texas 77002, Attention of Ryan Fuessel
(Facsimile No. 713-216-7770); and

(iii) if to any other Lender, in its capacity as such, or any other Lender in
its capacity as an Issuing Bank, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any Issuing Bank or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege, or any abandonment or discontinuance
of steps to enforce such right, power or privilege, under any of the Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under any of the Loan Documents
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies of the Administrative Agent,
each Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

90



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Maximum Credit Amount of any Lender without the written consent
of such Lender, (ii) increase the Borrowing Base without the written consent of
the Required Lenders, decrease or maintain the Borrowing Base without the
consent of the Super-Majority Lenders, or modify Section 2.07 or the definition
of the term “Borrowing Base” without the consent of each Lender (other than any
Defaulting Lender), (iii) modify the Borrower’s obligation to provide cash
collateral pursuant to Section 2.08(j) without the written consent of each
Lender (other than any Defaulting Lender), (iv) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, or reduce any other Indebtedness hereunder or under
any other Loan Document, without the written consent of each Lender affected
thereby, (v) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Indebtedness hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender affected
thereby, (vi) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vii) waive or amend Section 8.14 or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary” or
“Subsidiary”, without the written consent of each Lender (other than any
Defaulting Lender), (viii) release any Guarantor (except as set forth in the
Guaranty Agreement), release any of the collateral (other than as provided in
Section 11.09), or reduce the percentage set forth in Section 8.14(a), without
the written consent of each Lender (other than any Defaulting Lender),
(ix) modify the terms of Section 10.02(c) without the consent of each Lender
that is (or an Affiliate of which is) adversely affected thereby and the consent
of each Person that is adversely affected thereby and a party to a Swap
Agreement secured by the Security Instruments which was a Lender (or an
Affiliate of a Lender) at the time such Swap Agreement was entered into or (if
such Swap Agreement was in effect on the Effective Date) on the Effective Date
or (x) change any of the provisions of this Section 12.02(b) or the definitions
of “Required Lenders,” “Super- Majority Lenders” or “Majority Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or under any other Loan Documents
or make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender (other than any Defaulting
Lender); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
Agent, any Issuing Bank or any Swingline Lender hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent,
such other Agent, such Issuing Bank or such Swingline Lender, as the case may
be. Notwithstanding the foregoing, any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.100

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties

 

100 

Section 12.02(b) amended by 3rd Amendment.

 

91



--------------------------------------------------------------------------------

of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all costs, expenses, Taxes, assessments and other charges incurred by any
Agent or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit
issued by such Issuing Bank or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) (THE BORROWER SHALL INDEMNIFY EACH AGENT, EACH ISSUING BANK AND EACH LENDER,
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE (REGARDLESS OF WHETHER SUCH MATTER IS
INITIATED BY A THIRD PARTY, HOLDINGS, THE BORROWER OR ANY SUBSIDIARY) ARISING
OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE
PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY
OTHER LOAN DOCUMENT, (ii) THE FAILURE OF HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION,
(A) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT ISSUED BY SUCH ISSUING BANK IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT,
OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS
PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
(vi) THE OPERATIONS OF THE BUSINESS OF HOLDINGS, THE BORROWER AND ITS
SUBSIDIARIES BY HOLDINGS, THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION
THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO
THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO HOLDINGS,
THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS
WASTES, SOLID

 

92



--------------------------------------------------------------------------------

WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO HOLDINGS, THE BORROWER OR ANY SUBSIDIARY,
(x) THE PAST OWNERSHIP BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY HOLDINGS, THE BORROWER OR ANY OF
ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
HOLDINGS, THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS,
OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, any Issuing Bank or any Swingline Lender under
Section 12.03(a) or Section 12.03(b), each Lender severally agrees to pay to
such Agent, such Issuing Bank or such Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, such Issuing Bank or such Swingline Lender in its capacity
as such.101

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

 

101  Section 12.03(c) amended by the 3rd Amendment.

 

93



--------------------------------------------------------------------------------

(f) (Notwithstanding any other provisions of this Section 12.03, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require Holdings, the Borrower and the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, each Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees, other than a natural person or a Defaulting
Lender, all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:102

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, to any other assignee; and103

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender (other
than a Defaulting Lender), an Affiliate of a Lender (other than a Defaulting
Lender) or an Approved Fund immediately prior to giving effect to such
assignment.104

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000, and the Commitments of any assigning Lender remaining a
party hereto after giving effect to the assignment shall be at least $5,000,000,
unless, in each case, each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

102  Section 12.04(b)(i) amended by the 3rd Amendment.

103  Section 12.04(b)(i)(A) amended by the 3rd Amendment.

104  Section 12.04(b)(i)(B) amended by the 3rd Amendment.

 

94



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and shall deliver notice of
the Assignment and Assumption to the Borrower; and

(E) in the case of an assignment to a CLO, the assigning Lender shall retain the
sole right to approve any amendment, modification or waiver of any provision of
this Agreement, provided that the Assignment and Assumption between such Lender
and such CLO may provide that such Lender will not, without the consent of such
CLO, agree to any amendment, modification or waiver described in the first
proviso to Section 12.02 that affects such CLO.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, each Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, each Issuing Bank and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 12.04(b) and any
written consent to such assignment required by this Section 12.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

 

95



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant. In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03. Subject to
Section 12.04(c)(ii), the Borrower agrees that each Participant shall be
entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.01(c) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 12.04(d) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

96



--------------------------------------------------------------------------------

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

97



--------------------------------------------------------------------------------

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of Holdings, the
Borrower or any Subsidiary against any of and all the obligations of Holdings,
the Borrower or any Subsidiary owed to such Lender now or hereafter existing
under this Agreement or any other Loan Document, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

98



--------------------------------------------------------------------------------

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) on a need to
know basis, (b) to the extent requested by any Governmental Authority (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 12.11, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Agreement relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 12.11 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a non-confidential basis from a source
other than the Borrower. For the purposes of this Section 12.11, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower and other than information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event,

 

99



--------------------------------------------------------------------------------

notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows: (i) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower). All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

Section 12.13 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Indebtedness shall also extend to and be available on a pro rata
basis to any Person under any Swap Agreement between the Borrower or any
Subsidiary and such Person if either (i) at the time such Swap Agreement was
entered into, such Person was a Lender or an Affiliate of a Lender hereunder or
(ii) such Swap Agreement was in effect on the Effective Date and such Person or
its Affiliate was a Lender on the Effective Date, in each case, after giving
effect to all netting arrangements relating to such Swap Agreements. Except as
set forth in Section 12.02(b)(viii), no Person shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Swap Agreements.

Section 12.14 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS

 

100



--------------------------------------------------------------------------------

AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER
PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND
COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY
EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and each Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation,
Holdings or any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, any Issuing Bank or any Lender for any
reason whatsoever. There are no third party beneficiaries.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.17 Absence of Fiduciary Relationship. The Borrower hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between Holdings, the Borrower and its Subsidiaries, on the one hand, and the
Lenders, on the other hand, is intended to be or has been created in respect of
any of the transactions contemplated by this Agreement, irrespective of whether
any of the Lenders has advised or is advising the Borrower on other matters,
(b) the Lenders, on the one hand, and Holdings, the Borrower and its
Subsidiaries, on the other hand, have an arm’s-length business relationship that
does not directly or indirectly give rise to, nor does the Borrower rely on, any
fiduciary duty on the part of the Lenders, (c) the Borrower is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement, (d) the Borrower
has been advised that the Lenders are engaged in a broad range of transactions
that may involve interests that differ from the interests of Holdings, the
Borrower and its Subsidiaries and that the Lenders have no obligation to
disclose such interests and transactions to the Borrower by virtue of any
fiduciary, advisory or agency relationship, and (e) the Borrower waives, to the
fullest extent permitted by law, any claims it may have against any Lender for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees that
each Lender shall have no liability (whether direct or indirect) to Holdings,
the Borrower or its Subsidiaries in respect of such a fiduciary duty claim or to
any person asserting a fiduciary duty claim on behalf of or in right of
Holdings, the Borrower, including itstheir Subsidiaries, stockholders, employees
or creditors.

Section 12.18 Keepwell. The Borrower shall, and shall cause each Qualified ECP
Guarantor, jointly and severally absolutely, unconditionally and irrevocably to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under the Loan Documents in
respect of any Secured Swap Agreement (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 12.18 for the maximum
amount of such liability that can be incurred without rendering its obligations
under this Section 12.18, or otherwise under any Loan Document, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section 12.18 shall remain in full force and effect until the occurrence of
each of the following: (a) the Indebtedness (other than (i) indemnity
obligations not yet due and payable of which the Borrower has not received a

 

101



--------------------------------------------------------------------------------

notice of potential claim and (ii) obligations arising under a Secured Swap
Agreement not yet due and payable) are irrevocably and indefeasibly paid in full
in cash (including interest accruing during the pendency of an insolvency or
liquidation proceeding, regardless of whether allowed or allowable in such
insolvency or liquidation proceeding) and premium, if any, on all Loans
outstanding under this Agreement, (b) no Letter of Credit shall be outstanding
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank have been made), (c) this Agreement
and the Commitments are terminated and (d) all Swap Agreements secured hereby
are either novated, terminated and paid in full or the Borrower or Guarantor
party thereto has collateralized its obligations under such Swap Agreement to
the satisfaction of the counterparty to such Swap Agreement. Each Qualified ECP
Guarantor intends that this Section 12.18 constitutes, and this Section 12.18
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of the Borrower and each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.105

Section 12.19 Excluded Swap Obligations. Notwithstanding any other provisions of
this Agreement or any other Loan Document, (i) Indebtedness of any Guarantor in
respect of the guaranty provided by such Guarantor under the Guaranty Agreement
shall exclude all Excluded Swap Obligations with respect to such Guarantor; and
(ii) with respect to the grant of any security interest by any Guarantor under
any Security Documents, the Indebtedness secured thereby shall exclude all
Excluded Swap Obligations with respect to such Guarantor.106

[SIGNATURES BEGIN NEXT PAGE]

 

 

105  Section 12.18 added by the 3rd Amendment.

106  Section 12.19 added by the 3rd Amendment.

 

102



--------------------------------------------------------------------------------

Annex A

The following actions by Bill Barrett Corporation (“BBG”) are the subject of
waiver or consent in accordance with the terms of the “Fifth Amendment, Waiver
and Consent to Third Amended and Restated Credit Agreement and First Amendment
to Third Amended and Restated Guaranty and Collateral Agreement.”

 

  1. Formation on November 28, 2017 of (i) Red Rider Holdco, Inc., a Delaware
corporation and a direct wholly owned subsidiary of BBG (“Holdco”), (ii) Rider
Merger Sub, Inc., a Delaware corporation and a direct wholly-owned subsidiary of
Holdco (“Merger Sub 1”), and Rio Merger Sub, LLC, a Delaware limited liability
company and a wholly owned subsidiary of Holdco (“Merger Sub 2”).

 

  a. On February 23, 2018, the name of Holdco was changed to HighPoint Resources
Corporation.

 

  2. Agreement and Plan of Merger dated December 4, 2017 among BBG, Holdco,
Merger Sub 1, Merger Sub 2, Fifth Creek Energy Operating Company, LLC (“Fifth
Creek”), and, for limited purposes, Fifth Creek Energy Company, LLC and NGP
Natural Resources XI, L.P. (the “Merger Agreement”).

 

  3. Supplemental Indentures dated December 13, 2017 to (i) Indenture dated as
of March 12, 2012 relating to 7% Senior Notes due 2022 and (ii) Indenture dated
as of April 28, 2017 relating to 8.75% Senior Notes due 2025 (collectively, the
“Senior Notes Indentures”). The Supplemental Indentures, among other things,
amended the definition of Change of Control to permit the Fifth Creek Merger.
See No. 9 below. A consent fee of $2.50 per $1,000 principal amount was paid to
consenting holders.

 

  4. Exchange by BBG on December 15, 2017 of $50 million of 7% Senior Notes due
2022 for shares of BBG common stock.

 

  5. Amendment of the Certificate of Incorporation and Bylaws of Holdco.*

 

  6. Repayment by BBG of up to $54 million of outstanding indebtedness of Fifth
Creek under the Credit Agreement dated November 18, 2016 by and among Fifth
Creek, JPMorgan Chase Bank, N.A., as administrative agent and the lenders party
thereto (the “Fifth Creek Credit Agreement”), accompanied by termination of the
Fifth Creek Credit Agreement and release by the lenders thereunder of all
security interests in the assets of Fifth Creek, to include mortgage and UCC
financing statement releases. This will occur simultaneously with the Fifth
Creek Merger. See No. 9 below.*

 

  7. Novation of all hedges under the Fifth Creek Credit Agreement to BBC. This
will occur simultaneously with the Fifth Creek Merger. See No. 9 below. *

 

  8. Merger of Merger Sub 1 with BBG, with BBG being the survivor in the merger
as a wholly-owned subsidiary of Holdco (the “BBG Merger”). In the BBG Merger,
each stockholder of BBG receives an equal number of shares of common stock of
Holdco. BBG becoming a direct wholly owned subsidiary of Holdco in the BBG
Merger while BBG’s stockholders becoming stockholders of Holdco will constitute
a Change of Control under the Credit Agreement. Upon consummation of the BBG
Merger, the Certificate of Incorporation and Bylaws of Merger Sub 1 will become
the Certificate of Incorporation and Bylaws of BBG.*



--------------------------------------------------------------------------------

Annex A

 

  9. Merger of Merger Sub 2 with Fifth Creek, with Fifth Creek being the
survivor in the merger as a wholly-owned subsidiary of Holdco (the “Fifth Creek
Merger”). The Certificate of Formation and Limited Liability Company Agreement
of Merger Sub 2 will become the Certificate of Formation and Limited Liability
Company Agreement of Fifth Creek, as the survivor in the Fifth Creek Merger. In
the Fifth Creek Merger, holders of limited liability company interests of Fifth
Creek (“Fifth Creek Members”) will receive shares of common stock of Holdco
comprising an aggregate 48% of Holdco’s issued and outstanding shares following
the BBG Merger and the Fifth Creek Merger.*

 

  10. Stockholders’ Agreement between Holdco and Fifth Creek Members.*

 

  11. Merger of Fifth Creek with BBG, with BBG as the surviving corporation.*

 

  12. Supplemental Indentures under the Senior Note Indentures pursuant to which
Holdco becomes a guarantor of obligations under the Senior Note Indentures.*

 

  13. BBG common stock is delisted from the New York Stock Exchange. Holdco
common stock is listed for trading on the New York Stock Exchange.*

 

  14. Amendment of BBG’s Certificate of Incorporation to change its name to High
Point Operating Corporation. Further amendments to BBG’s Certificate of
Incorporation and Bylaws to reflect its status as a wholly owned subsidiary of
Holdco.*

 

  15. Delivery of the Compliance Certificate for the fiscal year ending
December 31, 2017 on or before March 19, 2018.

 

* These actions are contingent on the approval by the BBG stockholders of the
proposals set forth in the proxy dated February 14, 2018 relating to, among
other things, the BBG Merger and the Fifth Creek Merger.